                                        Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 1 of 76



                                  1   CONCHITA E. LOZANO-BATISTA, Bar No. 227227
                                      CRAIG L. SCHECHTER, Bar No. 308968
                                  2   WEINBERG, ROGER & ROSENFELD
                                      A Professional Corporation
                                  3   1375 55th Street
                                      Emeryville, California 94608
                                  4   Telephone (510) 337-1001
                                      Fax (510) 337-1023
                                  5   E-Mail: courtnotices@unioncounsel.net
                                              clozano@unioncounsel.net
                                  6           cschechter@unioncounsel.net

                                  7
                                      Attorneys for Plaintiffs
                                  8
                                                                   UNITED STATES DISTRICT COURT
                                  9
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                 10

                                 11
                                      THE BOARD OF TRUSTEES, in their                    No.
                                 12   capacities as Trustees of the LABORERS
                                      HEALTH AND WELFARE TRUST FUND                      COMPLAINT FOR BREACH OF
                                 13                                                      CONTRACT, DAMAGES & AUDIT
                                      FOR NORTHERN CALIFORNIA;
                                 14   LABORERS VACATION-HOLIDAY TRUST
                                      FUND FOR NORTHERN CALIFORNIA;
                                 15   LABORERS PENSION TRUST FUND FOR
                                      NORTHERN CALIFORNIA; and LABORERS
                                 16   TRAINING AND RETRAINING TRUST
                                      FUND FOR NORTHERN CALIFORNIA,
                                 17

                                 18                                 Plaintiffs,

                                 19           v.
                                 20
                                      FOSSA’S BACKHOE SERVICE, INC., a
                                 21   Suspended California Corporation,
                                 22                                 Defendant.
                                 23

                                 24
                                             Plaintiffs complain of Defendant Fossa’s Backhoe Service, Inc., a Suspended California
                                 25
                                      Corporation, and for cause of action allege:
                                 26

                                 27

                                 28
WEINBERG, ROGER &                                                                    1
   ROSENFELD
 A Professional Corporation
       1375 55th Street
                                         COMPLAINT FOR BREACH OF CONTRACT, DAMAGES & AUDIT
  Emeryville, California 94608
       (510) 337-1001
                                         Case No.
                                        Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 2 of 76



                                  1                  I.      JURISDICTION AND INTRADISTRICT ASSIGNMENT

                                  2          This action arises under and is brought pursuant to Section 502 of the Employee

                                  3   Retirement Income Security Act, as amended (ERISA), 29 U.S.C§1132, and Section 301 of the

                                  4   Labor Management Relations Act (LMRA), 29 U.S.C. § 185. Venue properly lies in this district

                                  5   court since contributions are due and payable in the County of San Francisco. Therefore,

                                  6   intradistrict venue is proper.

                                  7                                            II.    PARTIES

                                  8          At all times material herein, Plaintiffs, The Board of Trustees, were Trustees of the

                                  9   Laborers Health and Welfare Trust Fund for Northern California (hereinafter “Welfare Fund”);

                                 10   Laborers Pension Trust Fund for Northern California (hereinafter “Pension Fund”); Laborers

                                 11   Vacation-Holiday Trust Fund for Northern California (hereinafter “Vacation Fund”); and the

                                 12   Laborers Training and Retraining Trust Fund for Northern California (hereinafter “Training

                                 13   Fund”) (collectively referred to as “Trust Funds”). At all times material herein, each of the

                                 14   above-named Trust Funds was, and now is, an employee benefit plan created by a written Trust

                                 15   Agreement subject to and pursuant to section 302 of the LMRA (29 U.S.C. § 186), and a multi-

                                 16   employer employee benefit plan within the meaning of sections 3, 4 and 502 of ERISA (29

                                 17   U.S.C. §§ 1002, 1003 and 1132). Each of the above-named Trust Funds is administered by a

                                 18   Board of Trustees which may bring this action in the name of the Trust Funds pursuant to the

                                 19   express provisions of the Trust Agreements. All of the above-named Trust Funds and their

                                 20   respective Board of Trustees shall hereinafter be designated collectively as “Plaintiffs”.

                                 21                                                   III.

                                 22          At all times material herein, Defendant Fossa’s Backhoe Service, Inc., a suspended

                                 23   California corporation (hereinafter “Fossa’s Backhoe” or “Defendant”), has been an employer

                                 24   within the meaning of section 3(5) and section 515 of ERISA (29 U.S.C. §§ 1002(5), 1145) and

                                 25   an employer in an industry affecting commerce within the meaning of section 301 of the LMRA

                                 26   (29 U.S.C. § 185).

                                 27

                                 28
WEINBERG, ROGER &                                                                       2
   ROSENFELD
 A Professional Corporation
       1375 55th Street
                                         COMPLAINT FOR BREACH OF CONTRACT, DAMAGES & AUDIT
  Emeryville, California 94608
       (510) 337-1001
                                         Case No.
                                        Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 3 of 76



                                  1                 ALLEGATIONS APPLICABLE TO ALL CLAIMS FOR RELIEF

                                  2                                                   IV.

                                  3          Fossa’s Backhoe is signatory and bound to a written collective bargaining agreement with

                                  4   the Northern California District Council of Laborers (“Union”), a labor organization within the

                                  5   meaning of section 301 of the LMRA (29 U.S.C. § 185). Fossa’s Backhoe became subject to all

                                  6   the terms and conditions of the Laborers Master Agreement (hereinafter “Master Agreement”) by

                                  7   virtue of signing a Memorandum of Agreement and a Letter of Understanding (hereinafter

                                  8   “MOU” or “LOU”). Additionally, Defendant is signatory to subcontract agreements with

                                  9   contractors who are signatory and bound to the Master Agreement. The subcontract agreements

                                 10   require Fossa’s Backhoe to abide by, and be bound to, the Master Agreement for the Job for

                                 11   which the Subcontract Agreement was entered. A true and correct copy of the of the Laborers’

                                 12   Master Agreement between the Association of Construction Employers and the Union for the

                                 13   period of 2014-2019, is attached hereto as Exhibit “A”. A true and correct copy of the MOU

                                 14   signed by Fossa’s Backhoe is attached hereto as Exhibit “B,” and a true and correct copy of the

                                 15   LOU signed by Fossa’s Backhoe is attached hereto as Exhibit “C”. True and correct copies of

                                 16   Fossa’s Backhoe Subcontractor Agreements with Pacific States Environmental Contractors are

                                 17   attached hereto as Exhibit “D” and Exhibit “E,” all of which are incorporated by reference herein.

                                 18   The Master Agreement by its terms incorporate the various Trust Agreements establishing each of

                                 19   the Plaintiffs Trust Funds (hereinafter the Master Agreement and Trust Agreements are

                                 20   collectively referred to as the “Agreements”). By said Master Agreement, Defendant promised

                                 21   that it would contribute and pay to Plaintiffs the hourly amounts required by the Agreements for

                                 22   each hour paid for or worked by any of its employees who performed any work covered by said

                                 23   Agreements.

                                 24                                                   V.

                                 25          The Agreements provide for prompt payment of all delinquent contributions to the various

                                 26   Trust Funds, and provide for the payment of interest on all delinquent contributions, liquidated

                                 27   damages as a reasonable attempt to cover the damages incurred by the Trust Funds in the event of

                                 28   a breach by the employer where it would be impracticable or extremely difficult to calculate
WEINBERG, ROGER &                                                                      3
   ROSENFELD
 A Professional Corporation
       1375 55th Street
                                         COMPLAINT FOR BREACH OF CONTRACT, DAMAGES & AUDIT
  Emeryville, California 94608
       (510) 337-1001
                                         Case No.
                                        Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 4 of 76



                                  1   losses at the time the Agreements were negotiated, attorneys’ fees and other collection costs, and

                                  2   for the audit of the signatory employer or employers’ books and records in order to permit the

                                  3   Plaintiffs to ascertain whether all fringe benefit contributions have been timely paid as required

                                  4   by the applicable labor agreements and law.

                                  5                                FIRST CLAIM FOR RELIEF
                                                             (BREACH OF CONTRACT BASED ON AUDIT)
                                  6                                          VI.
                                  7          Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.
                                  8                                                   VII.
                                  9          Purusuant to the Agreements, an audit of Defendant’s book and records, coving the time
                                 10   period from October 2015 to December 2017 (“Audit Period”) was conducted by Plaintiffs to
                                 11   determine whether Defendant complied with its reporting and payment obligations regarding
                                 12   contributions owed for work covered work performed under the Master Agreement. The audit
                                 13   revealed that Defendant failed to pay contributions owed to the Trust Funds as required by said
                                 14   Agreements.
                                 15                                                  VIII.
                                 16          Written demands have been made of Defendant for payment of the amounts determined to
                                 17   be due and owing pursuant to the audit. To date, Defendant has refused to pay such amounts and
                                 18   there is now due, owing and unpaid to Plaintiffs Trust Funds from Defendant, fringe benefit
                                 19   contributions in the amount of $19,524.06, and liquidated damages and interest in the amount of
                                 20   $13,920.30 in relation to such unpaid contributions which have not been submitted to the Trust
                                 21   Funds as required by said Agreements for the period of October 2015 through December 2017.
                                 22                              SECOND CLAIM FOR RELIEF
                                                        (ACTUAL DAMAGES FOR BREACH OF CONTRACT)
                                 23
                                                                           IX.
                                 24          Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.
                                 25                                                    X.
                                 26          Defendant has failed, neglected and refused to make timely fringe benefit contributions as

                                 27   required by the applicable Master Agreement and Trust Agreements, and have caused Plaintiffs

                                 28   actual damages in an amount to be proven at trial.
WEINBERG, ROGER &                                                                       4
   ROSENFELD
 A Professional Corporation
       1375 55th Street
                                         COMPLAINT FOR BREACH OF CONTRACT, DAMAGES & AUDIT
  Emeryville, California 94608
       (510) 337-1001
                                         Case No.
                                        Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 5 of 76



                                  1                                    THIRD CLAIM FOR RELIEF
                                                                               (AUDIT)
                                  2                                              XI.
                                  3           Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.
                                  4                                                   XII.
                                  5           Plaintiffs believe that additional amounts may be due and owing and also pray for an audit
                                  6   covering the time period beginning January 2018 to the last completed quarter to determine same.
                                  7           WHEREFORE, Plaintiffs pray judgment against Defendant as follows:
                                  8           1.     That Defendant be ordered to pay at least $19,524.06 in unpaid contributions, and
                                  9   liquidated damages and interest in the amount of at least $13,920.30, in relation to such unpaid
                                 10   contributions, revealed as owed by the audit covering the time period October 2015 to December
                                 11   2017;
                                 12           2.     That Defendant be ordered to pay actual damages according to proof;
                                 13           3.     That this Court issue an Order directing and permanently enjoining Defendant to
                                 14   timely submit to Plaintiffs all reports and contributions due and owing by Defendant, plus
                                 15   interest, liquidated damages, attorneys’ fees, and costs as provided in ERISA sections 502(a)(3)
                                 16   and (g)(2) (29 U.S.C. § 1132(a)(3), (g)(2));
                                 17           4.     That Defendant be ordered to submit to an audit between Plaintiffs and Defendant
                                 18   covering the time period January 2018 to the last completed quarter:
                                 19           5.     That this Court issue an Order permanently enjoining Defendant for so long as it
                                 20   remains obligated to contribute to the Trust Funds, from failing, neglecting, or refusing to timely
                                 21   submit required monthly contributions reports and payments as required by the terms of the
                                 22   collective bargaining agreement, Trust Agreements and ERISA sections 502(a)(3) and (g)(2) (29
                                 23   U.S.C. § 1132(a)(3), (g)(2));
                                 24           6.     That Defendant be ordered to Plaintiffs’ pay attorneys’ fees;
                                 25           7.     That Defendant be ordered to pay Plaintiffs’ costs of suit herein;
                                 26           8.     That this Court grant such further relief as this Court deems just and proper and;
                                 27           9.     That this Court retain jurisdiction of this matter to enforce the Order compelling an
                                 28   Audit and payment of all amounts found due and owing.
WEINBERG, ROGER &                                                                       5
   ROSENFELD
 A Professional Corporation
       1375 55th Street
                                         COMPLAINT FOR BREACH OF CONTRACT, DAMAGES & AUDIT
  Emeryville, California 94608
       (510) 337-1001
                                         Case No.
                                        Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 6 of 76



                                  1
                                      Dated: August 19, 2021               WEINBERG, ROGER & ROSENFELD
                                  2                                        A Professional Corporation

                                  3
                                                                           /S/ CRAIG L. SCHECHTER
                                  4                                  By:        CRAIG L. SCHECHTER
                                                                                Attorneys for Plaintiffs
                                  5
                                      151847\1194572
                                  6

                                  7

                                  8

                                  9

                                 10

                                 11

                                 12

                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
WEINBERG, ROGER &                                                            6
   ROSENFELD
 A Professional Corporation
       1375 55th Street
                                         COMPLAINT FOR BREACH OF CONTRACT, DAMAGES & AUDIT
  Emeryville, California 94608
       (510) 337-1001
                                         Case No.
Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 7 of 76




               EXHIBIT A
                           Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 8 of 76



                                                        NORTHERN CALIFORNIA

                                                   ACE/LABORERS' MASTER AGREEMENT

                                                              2014 - 2019

        THIS AGREEMENT, made and entered into this 19th day of March 2014, and effective the 1st
        day of July, 2014 through June 30, 2019, by and between the ASSOCIATION OF
        CONSTRUCTION EMPLOYERS, hereinafter referred to as COLLECTIVE BARGAINING
        REPRESENTATIVE OF EMPLOYER, and the NORTHERN CALIFORNIA DISTRICT
        COUNCIL OF LABORERS OF THE LABORERS' INTERNATIONAL UNION OF NORTH
        AMERICA, hereinafter referred to as UNION, modifying, amending and changing the Agreement
        made and entered into the 17th day of May, 1951, as modified by the Agreements dated June 4,
        1952; July 14, 1953; April 13, 1954; April 12, 1955; April 30, 1956; April 19, 1957; June 30,
        1959; July 28, 1961; June 27, 1962; July 1, 1965; June 16, 1968; June 16, 1971; July 2, 1974; May
        10, 1977; April 30, 1980; January 18, 1983; March 20, 1986; July 1, 1989; June 16, 1992; June 5,
        1997; June 28, 1999, June 26, 2006, June 28, 2010 and July 17, 2012 by and between the
        ASSOCIATION OF CONSTRUCTION EMPLOYERS and the NORTHERN CALIFORNIA
        DISTRICT COUNCIL OF LABORERS of the LABORERS' INTERNATIONAL UNION OF
        NORTH AMERICA.
                                                            WITNES SETH:
        Section 1                 General Provisions
        A.           Definitions
                     (1)(a) The term "Employer" shall refer to the Association of Construction Employers.

                         (b) The term "Individual Employer" shall mean (1) an employer who has authorized
                              the Association (Employer) to represent said Individual Employer with respect to
                              collective bargaining with the Union; or (2) is bound to the terms and conditions of
                              this Agreement under the subcontracting requirements of this Agreement; or (3)
                              directly signs this Agreement with the Union as an Independent or Non-Association
                              Member. The Employer agrees to provide the Union with a current list of
                              Individual Employers it has authority to represent.

                     (2)          The term "Union" shall refer to the Northern California District Council of
                                  Laborers.

                     (3)          This Agreement shall apply to any employee who performs work falling within the
                                  presently recognized jurisdiction of those Local Unions of the Laborers'
                                  International Union of North America affiliated with the Northern California
                                  District Council of Laborers; except that this Agreement shall not apply to
                                  superintendents, assistant superintendents, general foremen, civil engineers and
                                  their helpers, timekeepers, messenger persons, confidential employees and office
                                  help.

                     (4)          This Agreement shall apply to Northern California, which term means that portion
                                  of the State of California above the Northerly boundary of Kern County, the



2014-2019 ACE No CA laborers agreement — 7-23-14               1
                           Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 9 of 76



                                   Northerly boundary of San Luis Obispo County, and the Westerly boundaries of
                                   Inyo and Mono Counties, which includes the following counties: Alameda, Alpine,
                                   Amador, Butte, Calaveras, Colusa, Contra Costa, Del Norte, El Dorado, Fresno,
                                   Glenn, Humboldt, Kings, Lake, Lassen, Madera, Marin, Mariposa, Mendocino,
                                   Merced, Modoc, Monterey, Napa, Nevada, Placer, Plumas, Sacramento, San
                                   Benito, San Francisco, San Joaquin, San Mateo, Santa Clara, Santa Cruz, Shasta,
                                   Sierra, Siskiyou, Solano, Sonoma, Stanislaus, Sutter, Tehama, Trinity, Tulare,
                                   Tuolumne, Yolo and Yuba.

                     (5)           The "method of delivery of notices" required by this Agreement shall be satisfied
                                   by one of the following means of delivery: email, fax, certified mail, or regular
                                   mail.

        B.           Coverage and Description of Laborers' Work Covered by this Agreement.

                     (1)           This Agreement shall cover all work coming within the recognized jurisdiction of
                                   the Laborers' International Union of North America.

                     (2)          Subject to the preceding paragraph and subject also to the provisions of Section 14
                                  of this Agreement, it is agreed that Laborers' work shall include but not be limited
                                  to: All Laborers' work necessary to tend the carpenters and other building trades
                                  craftsmen, stripping of concrete forms, handling and raising of slip forms, sewer
                                  cleaners, gardening, horticulture, landscaping, trackmen (construction,
                                  maintenance, repair), installation of all track, including the third rail, all cleanup of
                                  debris, grounds and buildings, graffiti abatement, steam cleaning and all General
                                  Laborers' work. In accordance with Green Book Decision dated August 2, 1920 -
                                  December 11, 1924, the loading and unloading, carrying and handling of all rods
                                  and materials for use in reinforcing concrete construction shall be done by Laborers
                                  under the supervision of such person as the Employer may designate. The hoisting
                                  of rods shall be done by Laborers, except when a derrick or outrigger operated by
                                  other than hand power is used.
                                  All Laborers' work in connection with excavation for building and all other
                                  construction, including digging of trenches, piers, foundations and holes; digging,
                                  lagging, sheeting, cribbing and bracing of foundations, holes, caissons and
                                  cofferdams, manning, setting and moving all manually movable pumps. (This does
                                  not restrict the Laborers from performing other work.)
                                  All Laborers' work in connection with concrete work, including chipping and
                                  grinding, sandblasting, mixing, handling, shoveling, conveying, pouring, concrete
                                  pumps and similar type machines, grout pumps, nozzlemen (including gunmen and
                                  potmen), vibrating, guniting and otherwise applying concrete, whether done by
                                  hand or any other process, and wrecking, stripping, dismantling and handling
                                  concrete forms and false work, including tending of plasterers and brick and block
                                  layers.
                                  All Laborers' work in the excavation, grading, preparation concreting, asphalt and
                                  mastic paving, paving, ramming, curbing, flagging and laying of other stone
                                  materials, installation and/or removal of pavers, and surfacing of streets, ways,



2014-2019 ACE No CA laborers agreement — 7-23-14                 2
                          Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 10 of 76



                                   courts, underpasses, overpasses and bridges; utilization of all equipment for the
                                   coring, cutting, scoring of concrete, asphalt or any other surface, including, but not
                                   limited to, horizontal and/or vertical concrete cutting, and all work utilizing
                                   diamond blades.

                                   All Laborers' work in connection with the operation of spreader boxes, such as True
                                   Lay, Rola Pavers and Laytons or similar type models, including but not limited to
                                   all shoveling and shifting material and cleaning of boxes, shall be the work of the
                                   Laborers. All Laborers' work in connection with the cutting of streets and ways for
                                   all purposes, including aligning by any method, digging of trenches, manholes, etc.,
                                   handling and conveying of all materials for same; concreting of same; and the
                                   backfilling, grading and resurfacing of same.

                                   All Laborers' work in connection with the construction of caissons, cofferdams,
                                   subways (except as covered by Master Tunnel Agreement), aqueducts, water lines,
                                   culverts, flood controls, airports, drains and sewers, and any type of conduit,
                                   including electrical, no-joint pipe, including the cribbing, lagging, bracing,
                                   sheeting, checking grade for pipelaying, trench jacking and handling of lagging
                                   hammers on all open trenches and ditches. All Laborers' work in connection with
                                   shoring, underpinning including cutting, fitting, placing and raising of all
                                   structures.

                                  All Laborers' work in connection with drilling, utilization of the rock slicer and/or
                                  rock splitter, utilization of all air track drills, hydraulic drills of all types and sizes;
                                  drilling, including directional drilling, geothermal drilling and the locator for
                                  directional drilling, all work of loading, placing and blasting of all powder and
                                  explosives of whatever type regardless of the method used for such loading and
                                  placing.

                                  All signaling and rigging in connection with Laborers' work.

                                  All Laborers' work in connection with the wrecking of buildings, both structural
                                  and non-structural.

                                  All Laborers' work in connection with demolition, both structural and non-
                                  structural.

                                  All Laborers' work in connection with the slinging, handling and placing of all rip-
                                  rap, rock and stone on highways, jetties, retaining walls or wherever used.

                                  All wrecking work on construction and/or razing sites: all Laborers' work on
                                  precasting or prefabrication at the construction project site or at a precast or
                                  prefabrication yard specifically established and operated for that one particular
                                  construction job.

                                  All Laborers' work in connection with the operation of such equipment that is
                                  necessary and incidental to carry out the work of the Laborer.




2014-2019 ACE No CA laborers agreement — 7-23-14
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 11 of 76
             I




                                  All Laborers' work in connection with Trenchless Technology, including pipe
                                  installation, bursting, relining or similar trenchless laborer work.

                                   All Laborers' work in connection with Dry Utilities, including electrical and
                                   telecommunication conduit layer, joint utility trench laborer including gas.

                                  All Laborers' work in connection with Remediation/Land Restoration, including
                                  wetlands restoration, mitigation, or re-vegetation of lands, (ornamental landscape
                                  is not included in this classification).

                                  All Laborers' work in connection with Erosion and Sediment Control, including soil
                                  stabilization and soil, vegetation, and watershed pollution control.
                                  All Laborers' work in connection with installing the systems designed to support
                                  solar modules/panels including anchoring support systems (deck mounting);
                                  Foundation post hole digging (ground mounted support systems); Pouring of
                                  concrete for support system posts; Moving, loading, and unloading of material
                                  used in solar photovoltaic installations to the point of installation roof or other
                                  locations as required, installation of Photovoltaic Modules in support systems,
                                  attaching Modules to Rails (support systems), trenching on ground level systems,
                                  conduit placement, Final Cleaning on Panel Surfaces, general cleanup of
                                  surplus packaging/installation materials, coring or sawing of concrete in
                                  conjunction with solar systems, welding of Solar Array structures, traffic control
                                  and flagman involved with delivery and unloading operations, and living roof
                                  installation.

                                  All Laborers' work in connection with the installation of appliances and free
                                  standing furniture.

                                  All Laborers' work in connection with the laying and/or applying of fabrics
                                  connected to asphalt, portland cement concrete (pcc), and aggregate paving work.

                                  When an Individual Employer, at his/her discretion, wishes to utilize Employees
                                  covered by this Agreement to perform temporary lighting work at the jobsite,
                                  including, but not limited to Boloney Cords, Stand Lights, String Lights and Temp
                                  Power Boxes, such Employees may be employed in accordance with the
                                  Agreement.

                     (3)          All classifications listed in Supplement No. 1 of this Agreement which are not listed
                                  under this Section shall be included in the coverage and description of Laborers'
                                  work just as though incorporated in full in this Section.

                     (4)          Should an Individual Employer signatory to this Agreement subcontract the
                                  masonry or plastering portion of a project, said contract shall specify that the work
                                  to be performed shall be done under the terms and conditions of the current
                                  Masonry and/or Plaster Tender Agreement that has been negotiated by the Northern
                                  California District Council of Laborers or its affiliates, which is in effect in the
                                  territory in which the work is performed. However, Masonry work which is



2014-2019 ACE No CA laborers agreement — 7-23-14                4
                          Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 12 of 76



                                   incidental to the work of the Individual Employer may be performed under the
                                   terms and conditions of this Agreement.

                      (5)          Any Individual Employer not signatory to both the Tunnel and Laborers' Master
                                   Agreement shall agree that whenever work is performed which is covered by the
                                   terms of the Laborers' Master Tunnel Agreement for the forty-six (46) Northern
                                   California Counties, the provisions of that Agreement shall be fully applicable to
                                   and binding upon the Individual Employer.

                      (6)          Should an Individual Employer signatory to this Agreement subcontract the traffic
                                   control or highway improvement portion of the project, such work shall be done
                                   under the terms and conditions of the current Laborers' Master Traffic
                                   Control/Highway Improvement Agreement which is in effect in territory in which
                                   the work is performed.

                     (7)           Should an Individual Employer signatory to this Agreement subcontract
                                   landscaping work, such work shall be performed under the terms and conditions of
                                   the current Laborers' Landscaping Agreement which is in effect in the County in
                                   which the work is performed.

        Section 2                  Bargaining Representatives

        A.           Union's Recognition of Collective Bargaining Representative of Employer.

                     The Union hereby recognizes and acknowledges that the Collective Bargaining
                     Representative of Employer includes in its membership a majority of the Individual
                     Employers in the highway, general building and heavy construction industry, and said
                     Individual Employers are performing the greater percentage of work therein. By reason of
                     such facts the Union hereby recognizes that the Collective Bargaining Representative of
                     the Employer, as herein-above referred to, is the collective bargaining representative for
                     all Individual Employers who authorize the Employer to represent them with respect to
                     Collective Bargaining with the Northern California District Council of Laborers. A list of
                     said Individual Employers shall be furnished to the Union at the commencement of
                     negotiations and the Employer shall furnish the Union with a complete monthly report of
                     any additions and deletions to the list of Individual Employers represented by the
                     Employer.

                     In the event the Union (District Council) enters into any other agreement with other
                     employers or employer associations concerning the type of work covered hereby in the
                     area which shall have terms more favorable to such employers or employer associations
                     and the members thereof than this Agreement, then such more favorable provisions shall
                     become a part of and apply to this Agreement only in the geographical area where such
                     other agreement is in effect.

                     The Union has requested recognition as the Section 9(a) representative of the employees
                     performing Laborers' work covered by this Agreement and has demonstrated or offered to
                     demonstrate through authorization cards that it has the support of the majority of these
                     employees. The Employer and each Individual Employer expressly acknowledge that they



2014-2019 ACE No CA laborers agreement — 7-23-14               5
                       Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 13 of 76



                    and each of them have satisfied themselves that the Union and/or each of its local affiliates
                    represents a majority of the employees employed to perform Laborers' work and agrees
                    that the Union and/or each of its constituent Locals is the collective bargaining
                    representative of such employees. The Employer on behalf of itself and each of its
                    members and each Individual Employer specifically agrees that it and they are establishing
                    or have established a collective bargaining relationship by this agreement within the
                    meaning of Section 9(a) of the National Labor Relations Act of 1947, as amended. The
                    Union is recognized as the sole and exclusive bargaining agent for itself, the Northern
                    California District Council of Laborers and all of its affiliated Local Unions.

                    Any dispute concerning this Section shall be resolved by a mutually agreed upon neutral
                    Arbitrator, either during the term of this Agreement or anytime thereafter, whenever the
                    issue is raised by either party. The Employer, on behalf of itself and each of its members
                    and each Individual Employer, specifically agrees that the neutral Arbitrator may order (as
                    the Arbitrator deems appropriate) the parties to bargain in good faith for any period
                    following a written notice of termination of the Agreement unless and until a lawful
                    impasse occurs or until a successor Agreement is negotiated.

       B.           Employers' Recognition of Union as Collective Bargaining Representative of Employees.

                    The Employer and the Individual Employers covered hereby recognize and acknowledge
                    the Northern California District Council of Laborers of the Laborers' International Union
                    of North America, as the collective bargaining representative for the employees in the area
                    aforementioned covering the jurisdiction of the Union.

       C.           Access to Project

                    Union Representative shall have access to the project during working hours for the purpose
                    of checking compliance with which the terms of this Agreement are being complied.

       Section 3                  Employment and Discharge

       A.            Union Security

                     (1)          Every person performing work covered by this Agreement who is a member of the
                                  Union and in the employment of an Individual Employer on work covered by this
                                  Agreement on the effective date of this subsection 3A shall, as a condition of
                                  employment or continued employment, remain a member in good standing of the
                                  Union in the appropriate Local Union of the Union. Every person covered by this
                                  Agreement and employed to perform work covered by this Agreement shall receive
                                  pay according to this Agreement by the Individual Employer and shall be required,
                                  as a condition of employment, to apply for and become a member of and to maintain
                                  membership in good standing in the Union in the appropriate Local Union of the
                                  Union which has territorial jurisdiction of the area in which such person is
                                  performing work on or after the expiration of eight (8) days of employment on such
                                  work following the beginning of such employment on the effective date of this
                                  revised subsection 3A, whichever is later. Membership in any such Local Union




2014-2019 ACE No CA laborers agreement — 7-23-14               6
                        Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 14 of 76
,


                                  shall be available to any such person on the same terms and conditions generally
                                  applicable to other members.

                                  If Federal law is hereafter amended to permit a lesser requirement for Union
                                  membership or Union membership as a condition of employment than provided in
                                  this subsection, the Collective Bargaining Representative of the Employer and the
                                  Union will promptly enter into negotiations with regard to such subject.

                    (2)           The Individual Employer shall be required to discharge any employee pursuant to
                                  this subsection 3A only when a written notice from the Union or Local Union, with
                                  an immediate copy of such notice to the Union, of such employee's non compliance
                                  with this subsection, stating all pertinent facts showing such non compliance, shall
                                  have been served upon such Individual Employer and a reasonable time (not to
                                  exceed forty-eight (48) hours) has been allowed for compliance therewith.

       B.            Employment

                     (1)          The Union or Local Union shall maintain open and non-discriminatory hiring halls
                                  for the use of workers desiring employment on work covered by this Agreement
                                  and such workers shall be entitled to use such hiring halls. It is mutually agreed by
                                  the Employer and the Union to fully comply with all of the provisions of Title 7 of
                                  the Civil Rights Act of 1964, Presidential Executive Order #11246, the Americans
                                  with Disabilities Act of 1990, and the California Fair Employment Practices
                                  Section, to the end that no person shall, on the grounds of sex, race, color, disability,
                                  or national origin, be excluded from participation in, be denied the benefits of, or
                                  be otherwise subjected to discrimination by not having full access to the contents
                                  of Section 3 of this Agreement. (A list of Local Unions, their telephone numbers
                                  and daily dispatching hours is attached hereto as "Schedule A" for convenience
                                  only.)

                                  The Union shall retain full power to change the location of any hiring hall listed
                                  herein, to change the daily dispatching hours listed herein or to cause the merger,
                                  amalgamation or consolidation of any two or more hiring halls listed herein. The
                                  Union shall give notice in writing to the Employer whenever any such change,
                                  merger, amalgamation or consolidation becomes effective. If the Employer desires
                                  a location of a hiring hall or daily dispatching hours other than as specified herein,
                                  notice of such desire shall be given to the Union in writing and the Collective
                                  Bargaining Representative shall promptly enter into negotiations with regard to
                                  such subject.

                     (2)          Each person desiring employment shall register through such hiring hall by
                                  appearing personally and by indicating his/her name, address, telephone number,
                                  Social Security Account Number, qualifications and employment desired, or by
                                  telephone in those Local Unions permitting telephone registration. Each such
                                  person shall be listed numerically in the order in which he/she registers.

                      (3)         No person shall be entitled to have his/her name placed on any employment list
                                  which is applicable to a particular type or classification of work unless he/she has



2014-2019 ACE No CA laborers agreement — 7-23-14                 7
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 15 of 76



                                   been employed in such type or classification of work for six months consecutively
                                   or accumulatively within a period of three (3) years immediately preceding the date
                                   of his/her registration.

                      (4)          The Individual Employer shall contact the appropriate hiring hall of the Local
                                   Union having work and area jurisdiction for all Laborers as he/she or it may from
                                   time to time need, and the Local Union shall furnish to the Individual Employer the
                                   required number of qualified and competent Laborers of the classifications needed
                                   by the Individual Employer in accordance with the provisions of this subsection
                                   3B, if such Laborers are available.

                     (5)           When requesting Laborers, the Individual Employer shall submit job orders
                                   indicating the number of persons desired, qualifications of each person desired, the
                                   location of the job, the reporting date and time and the representative of the
                                   Individual Employer to be contacted on the job site.

                     (6)           The appropriate hiring hall of the Local Union of the Union having work and area
                                   jurisdiction will furnish in accordance with the request of the Individual Employer
                                   such qualified and competent Laborers of the classifications needed from among
                                   those entered on said lists to the Individual Employer by use of a written referral in
                                   the following order of preference:

                                   Persons shall be referred in the order in which they are registered if their registration
                                   indicates that they are qualified for and desirous of taking such referral, unless they
                                   are not available for referral, subject to the following conditions: First,

                                  (a)              Notwithstanding any other provision of this Agreement, the Individual
                                                   Employer may request a person by name, out of order, and such person must
                                                   be dispatched if such person is registered on the out-of-work list and if such
                                                   person was employed previously by such Individual Employer or member
                                                   of a joint venture within three (3) years prior to such request within the
                                                   territorial jurisdiction of the appropriate Local Union of the Union.

                                  (b)              In addition to requests permitted by the provision of subsection 6(a), the
                                                   Individual Employer may request any person registered on the out-of-work
                                                   list out of order for any reasons; provided, however, that at no time shall
                                                   any job contain more than fifty percent (50%) of persons requested under
                                                   subsection 6(b). It will not be a violation of this Agreement for an owner (1
                                                   person) to perform Laborers' work when needed, provided that said owner
                                                   is performing work with at least one (1) additional Laborer on the job site.

                                  (c)              Any Local Union, may at its option, permit a percentage of individual
                                                   requests greater than fifty percent (50%) on any job. Such permission shall
                                                   not be deemed a violation of this Agreement.

                                  (d)          Notwithstanding the above, the mobility of all employees who have been
                                               employees of the Individual Employer for a period of three hundred sixty
                                               (360) hours out of the immediate preceding six (6) months, shall not be


2014-2019 ACE No CA laborers agreement — 7-23-14                         8
                          Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 16 of 76



                                                   restricted for any reason subject to Section 3A, Union Security. In order for
                                                   the Individual Employer to exercise the mobility provisions set forth in this
                                                   paragraph, the Individual Employer shall:

                                                   (1)    Provide the appropriate Local Union with a current list of names and
                                                          Social Security Numbers of those employees who are eligible for
                                                          mobility, prior to any employee being moved; and

                                                   (2)    The Individual Employer shall notify the appropriate Local Union
                                                          of a job or project of more than five (5) days' duration.

                                                   (3)    In cases where an Individual Employer is found to have dispatched
                                                          certain employees not eligible for mobility to a job site as defined
                                                          herein, then the Local Union having jurisdiction in the project area
                                                          shall notify the employer of such violation or error. The Individual
                                                          Employer, upon notification by the Union, shall within one (1)
                                                          working day, correct said violation or error to the satisfaction of the
                                                          Union. Additional laborers shall be obtained in accordance with the
                                                          hiring hall procedures from the Local Union in the area where work
                                                          is performed. All laborers shall have in their possession proof of
                                                          proper dispatch and Union status which shall be produced upon
                                                          request of Local Union representative in the area where the job is
                                                          located. Any violation not resolved to the mutual satisfaction of the
                                                          parties shall be subject to Section 9 of this Agreement.

                                                   (4)    No employee of the Individual Employer shall suffer loss of
                                                          mobility for a break in service of two (2) months or less with the
                                                          employer if the break in service is due to illness, extended vacation
                                                          or winter shutdown.

                                  (e)              No person shall be dispatched pursuant to the provisions of subsection 6(a),
                                                   6(b) or 6(c) of this Section unless the Individual Employer's request is in
                                                   writing, dated, is signed by an appropriate management representative,
                                                   specifies whether the person is a rehire and names the job for which rehire
                                                   is requested.

                                                   Second, persons who, within five (5) years immediately preceding the job
                                                   order, performed work covered under this Agreement in the geographical
                                                   area covered by this Agreement in the order in which they registered.

                                                   Third, persons who are registered in the order in which they registered by
                                                   qualification.

                     (7)          Available for employment shall mean: All persons eligible for referral shall be
                                  present at the hiring hall or present at their residence or mobile phone (during
                                  dispatching hours, unless excused for the following reasons) in those Local Unions
                                  permitting telephone dispatch:




2014-2019 ACE No CA laborers agreement — 7-23-14                        9
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 17 of 76



                                  (a)          When a death or imminent death occurs in the immediate family or other
                                               close family member, from the date of death and not exceeding one week
                                               after the date of burial, however, they shall produce bona fide proof of such
                                               death or imminent death from hospital or family doctor.

                                  (b)          Persons on jury duty, providing they produce bona fide proof that they are
                                               serving on a jury.

                                  (c)          Persons temporarily serving in the U.S. Military, providing they show bona
                                               fide proof of such service.

                                  (d)          Attendance at Workers' Compensation Hearing or any administrative or
                                               court appearance upon a showing of bona fide proof of a required
                                               appearance.

                                  (e)          Hospitalization or medical treatment of the member or an immediate family
                                               member, requiring the attendance of or involving the family responsibilities
                                               of the member (for up to one [1] week) upon appropriate proof.

                                  (0           Confinement of a spouse because of pregnancy and the anticipated
                                               imminent delivery of a child (for up to one week) upon appropriate proof.

                                  (g)          Training sponsored by the District Council upon appropriate proof.

                     (8)          When ordering workers, the Individual Employer will give notice to the appropriate
                                  hiring hall of the Local Union, if possible, not later than 2:30 p.m. of the day prior
                                  (Monday through Friday) or, in any event, not less than seventeen and one-half
                                  (171/2) hours, if possible, before the required reporting time. In the event that forty-
                                  eight (48) consecutive hours after such notice (Saturday, Sundays and recognized
                                  holidays excluded), the Local Union shall not furnish such workers, the Individual
                                  Employer may procure workers from any other source or sources. If workers are so
                                  employed, the Individual Employer shall promptly report to the appropriate hiring
                                  hall of the Local Union, in writing or by phone with written confirmation within
                                  forty-eight (48) hours, the name, address and Social Security Account Number of
                                  the employee procured from such other source or sources and the date of
                                  employment and the location of the job on which he/she is employed. Workers who
                                  report on the first day are to be paid from the time they report to the Individual
                                  Employer's designated location.

                     (9)          Dispatching hours shall be as specified in subsection (1) of this subsection 3B or as
                                  specified in the notice or notices submitted pursuant to subsection (1) of this
                                  subsection 3B. In emergency cases, individuals may be dispatched other than at
                                  such dispatching hours.

                     (10)         Each person, upon being referred, shall receive a written referral to be transmitted
                                  to the Individual Employer representative at the job site indicating the name,
                                  address, Social Security Account Number, type of job, date of proposed
                                  employment and date of referral.



2014-2019 ACE No CA laborers agreement — 7-23-14                    10
                          Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 18 of 76




                      (11) To insure the maintenance of a current registration list, all persons who do not re-
                             register or answer roll call, as the case may be, on each regularly scheduled roll call
                             day (which shall not be more often than once a week), shall be removed from the
                             registration list unless excused in accordance with subsection 3B(7). Any person
                             may re-register by phone and must be personally present at the phone during
                             dispatch hours. If a referral is made by phone, a written dispatch slip must be sent
                             to the Individual Employer and worker. Any person who is permitted to register
                             by telephone under this subsection 3B must appear personally at the appropriate
                             hiring hall on roll call day. If such persons re-register or answer roll call pursuant
                             to the provisions of this Section, they shall maintain their previous position on such
                             list, subject to the provisions of subsection (12) of subsection 3B following, such
                             person shall not be entitled to the position he/she held prior to his/her elimination
                            in the event he/she re-registers or answers roll call, as the case may be. Persons will
                            be excused from answering roll call only for the reasons enumerated in subsection
                            3B(7).

                     (12) Persons shall be eliminated from the registration list for the following reasons:

                                  (a)              Dispatched to a job except that any person who is rejected by the Individual
                                                   Employer or who fails to complete four (4) full days (thirty-two [32] hours,
                                                   accumulated from Individual Employers) of work and/or pay shall retain
                                                   his/her position on said list; provided, no person who is rejected by the
                                                   Individual Employer shall be re-referred to such Individual Employer with
                                                   respect to the same request pursuant to which he/she was initially referred.

                                  (b)              Failing to accept suitable employment one time during the current week at
                                                   the time of dispatch. Employment which cannot be reached by an individual
                                                   because of lack of transportation shall not be deemed suitable as to him/her.

                                  (c)              Unavailable for employment.

                                  (d)              Any person dispatched to a job who fails to report for work.

                     (13) Notwithstanding the provisions of this Section 3B, upon the same notice as required
                            in Section 3B(6)(e) being given to the appropriate Local Union of the Union, an
                            Individual Employer shall have complete freedom to employ the first key Laborer.

                     (14) Subject to the provisions of this Agreement, the Individual Employer shall have
                            complete freedom of selectivity in hiring and the Individual Employer retains the
                            right to reject any job applicant referred by the Union for just cause including but
                            not limited to persons unable to produce legal residence documentation as required
                            under the Immigration Reform and Control Act of 1986. In the event an Individual
                            Employer receives two (2) referrals from the Local Union not meeting the skill
                            requirements of the hiring request, the Individual Employer shall be free to secure
                            such skilled person from any available source subject to Section 3A of this
                            Agreement.




2014-2019 ACE No CA laborers agreement — 7-23-14                        11
                          Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 19 of 76
1


                      (15)         The Local Unions and the Union shall post in places where notices to applicants for
                                   employment with the Individual Employers are customarily posted, all provisions
                                   relating to the functioning of the hiring arrangements, including the provisions set
                                   forth in this Section, and each Individual Employer shall similarly post in places
                                   where notices to employees and applicants for employment are customarily posted,
                                   a notice of the hiring arrangements set forth in this Section.

                      (16)         Selection of applicants for referral to jobs pursuant to this Agreement shall be on a
                                   non discriminatory basis and shall not be based on, or in any way affected by, Union
                                   membership, bylaws, rules, regulations, constitutional provisions, or any other
                                   aspect or obligation of Union membership, policies or requirements, provided that
                                   the provisions hereof shall not modify or qualify the requirements of Subsection A
                                   of this Section 3.

                     (17)          Any person aggrieved by the operation of the hiring hall shall submit his/her
                                   grievance to the permanent hiring hall neutral arbitrator provided that such
                                   submission is made in writing stating the reasons for the grievance within ten (10)
                                   working days after the occurrence of the grievance.

                                   The Arbitrator shall have full power to adjust the grievance, and his/her decision
                                   thereon shall be final and binding upon the person submitting the grievance and all
                                   parties hereto. Forms for the submission of any such grievance shall be available at
                                   all times in the office of the Union and each Local Union.
                                   The permanent hiring hall neutral arbitrator shall be William E. Engler and notices
                                   required by this Section shall be mailed or delivered to 515 Maple Avenue, San
                                   Bruno, CA 94066. The date of this postmark and/or date of delivery of the
                                   grievance, whichever is later, shall toll the running of the ten (10) day period. The
                                   costs of arbitration shall be borne equally by the Employer and the Local Union
                                   regardless of who the Local Union or Individual Employer is.

                     (18)         The Union recognizes the need of the Individual Employer to have access to Union
                                  dispatched Laborers on an expedited basis and the Individual Employer recognizes
                                  the Union's obligation to operate a fair and efficient hiring hall. Notwithstanding
                                  the other provisions of this article, if the Individual Employer contacts the Local
                                  Union after posted dispatch hours and requests workers to be dispatched to a job
                                  site within twenty-four (24) hours of the Individual Employer's call to the Local
                                  Union (and the Individual Employer does not request the Laborer by name pursuant
                                  to subsection 6(a) or subsection 6(b) above), then the Local Union shall dispatch
                                  the person nearest the top of the out-of-work list who is present at the Local Union
                                  hiring hall, and if no Laborer is present, the person nearest to the top of the out-of-
                                  work list who can be contacted by telephone. If the Local Union is unable to contact
                                  a registrant by telephone after one (1) telephone call, the Local Union shall call the
                                  next qualified person on the list. A person who is not present at the Local Union
                                  hiring hall or reachable by telephone for an expedited dispatch under this section
                                  shall not be eliminated from the out-of-work list.




2014-2019 ACE No CA laborers agreement — 7-23-14                12
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 20 of 76



        C.           Discharge
                     No employee shall be discharged or discriminated against for activity in or representation
                     of the Union or any Local Union. The Local Union shall be the sole judge of the
                     qualifications of its members.

                     The Individual Employer shall be the sole judge of the qualifications of all of their
                     employees, and may on such grounds, discharge any of them. After thirty-two (32) hours
                     of employment, no employee shall be discharged without just cause. In the event of
                     discharge without just cause, the employee shall, if he/she so desires, be reinstated with
                     payment for time lost. In the event of a dispute, the existence of "just cause" shall be
                     determined under the grievance procedure provided for in Section 9 hereof. In the event
                     of reinstatement, the amount of back pay awarded under Section 9 hereof may not exceed
                     90 days unless the grievant was employed by the Individual Employer who discharged
                     him/her for more than 1500 hours in the two (2) years preceding the date of discharge.
                     During the first thirty-two (32) hours of employment, the Individual Employer may reject
                     or discharge any employee for any reason.

       D.            The Individual Employer may notify the Local Union hiring hall of all employees who
                     have quit, or been terminated or recalled during the week. Such notification may be on a
                     written form which will include the following information:

                                  NAME OF EMPLOYER COMPANY
                                  NAME OF EMPLOYEE
                                  DATE OF TERMINATION
                                  DATE OF RECALL
                                  REASON FOR TERMINATION

        E.           No employee may be transferred from an Individual Employer's payroll to another
                     Individual Employer's payroll except in accordance with subsection 3B, except any transfer
                     to and/or from a joint venture of which the Individual Employer is a partner.

       Section 4                  Show-Up Time

       A.            The Individual Employer is not obligated to pay show-up time to any applicant/employee
                     who fails to comply with the company code of safe practices.

       B.            When any employee reports for work and there is no work provided by the Individual
                     Employer, he/she shall be paid two (2) hours show-up time at the applicable rate plus zone
                     pay where applicable, provided, however, no show-up time will be payable to any person
                     who reports for work without the necessary and legally required documentation to establish
                     work right status under applicable Immigration and Naturalization Laws. If work is
                     suspended on account of weather conditions, the employee shall be entitled to show-up
                     time only if he/she remains on the job site for two (2) hours pending abatement of such
                     weather unless sent home earlier by the Individual Employer. If work is to be suspended
                     for any reason, the employee shall be notified at least two (2) hours before being required
                     to report for work. The employee shall keep the Individual Employer informed at all times
                     of his/her correct address, and if he/she has a telephone, his/her telephone number. If an



2014-2019 ACE No CA laborers agreement — 7-23-14         13
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 21 of 76



                     employee does not keep the Individual Employer so informed, the Individual Employer
                     shall be relieved of the duty of giving such notice and further he/she shall not have to pay
                     such employee show-up time. Radio and/or TV notice is acceptable on remote projects as
                     means of notification providing the Union is notified in writing at the commencement of
                     the job.

       Section 5                  Higher Wages

       No employee receiving a higher rate of pay shall suffer a reduction of pay by reason of the
       execution of this Agreement.

       Section 6                  Lunch Time, Rest Periods, and Heat Illness Preventative Recovery Period

        A.           There shall be a regularly established meal period. The meal period shall be one-half (1/2)
                     hour and shall be scheduled to begin not more than one-half (1/2) hour before and completed
                     not later than one (1) hour after the midpoint of the regularly scheduled hours of work of
                     each Employee's shift.

                     If the Individual Employer requires the Employee to perform any work through his/her
                     scheduled meal period, the Employee shall be paid at the applicable overtime rate for such
                     meal period and shall be afforded an opportunity to eat on the Individual Employer's time.
                     However, no employee shall be required to work more than five (5) hours without time off
                     for a meal period, which shall be not less than one-half (1/2) hour.

                     Any employee required to work more than two (2) hours overtime at the end of a shift shall
                     be permitted a one-half (1/2) hour meal period for which he/she shall receive regular
                     overtime pay. No work shall be performed by him/her during such meal period. (Meal
                     periods may be staggered from the 10th to the 11th hour.)

       B.            Employees shall be authorized and shall be permitted to take a total of ten (10) minutes
                     during each four (4) hour segment of their assigned work shift for a rest period.

                     There shall be no formal organized rest periods during working hours and as far as
                     practicable the break will be taken as near to the middle of each four (4) hour work segment
                     as possible. Rest periods shall be scheduled in a manner so as not to interfere with workflow
                     or continuous operations and Individual Employers shall be able to coordinate the timing
                     of each ten (10) minute rest break with their Employees to assure the continuity of work.
                     Employees shall be required to remain in their respective work area, or to take their rest
                     period in a specific area designated by the Individual Employer. The second rest period
                     may be added to the end of the meal period or work day when working conditions so dictate
                     as determined by the Individual Employer. Employees who work more than ten (10) hours
                     shall be authorized and permitted three ten (10) minute rest periods.

                     It is understood that the Employee will take his/her appropriate rest period unless the
                     Individual Employer specifically directs the Employee not to take this rest break due to
                     operational requirements. Employees are required to notify their supervisor whenever they
                     are unable to take their rest periods.




2014-2019 ACE No CA laborers agreement — 7-23-14           14
                          Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 22 of 76



                      If an Individual Employer fails to authorize and permit an Employee with a rest period as
                      provided herein, the Employee shall be paid a penalty payment equal to one (1) hour at
                      his/her applicable straight-time hourly wage rate excluding fringe benefits — one penalty
                      payment covers any/all missed rest periods that day.

        C.           As mandated by Cal/OSHA regulations, a heat illness preventative recovery period of no
                     less than five (5) minutes shall be made available in order to prevent heat illness. A
                     recovery period may be integrated with an employee's rest break. Heat illness recovery
                     measures and protocols shall all be in accordance with current Cal/OSHA regulations.

                     If an Individual Employer fails to provide an Employee a preventative recovery period in
                     accordance with Cal/OSHA Regulations, the Individual Employer shall pay the Employee,
                     as a penalty, one additional hour of straight-time pay at the Employee's regular rate of
                     compensation, excluding fringe benefits, for each work day that a requested preventative
                     recovery period is not provided. No employee shall be discriminated against for exercising
                     his/her rights pursuant to this Section.

        D.           All disputes concerning meals, rest periods and/or heat illness preventative recovery
                     periods are subject to the Grievance Procedures in Section 9 of the Agreement and must
                     be brought to the attention of the Employer, in writing, by the Union or Employee within
                     ten (10) working days of the alleged violation. Decisions resolving disputes arising out of
                     the Grievance Procedures shall be final and binding upon both parties.

        Section 7                 Records

        A.           Each Individual Employer shall provide a proper means for registering the reporting,
                     quitting time, and as supplied by the employee, the address and telephone number of all
                     employees covered by this Agreement. In the event of a dispute, such records shall be
                     accessible to the business representative of the Union or Local Union during working
                     hours.

        B.           Each Individual Employer, upon request of any Trust Fund specified in this Agreement,
                     shall permit a Trust Fund Auditor to review any and all records relevant to the enforcement
                     of the provisions of this Agreement pertaining to the Trust Funds. Such review shall be
                     permitted not less than ten (10) working days after demand.

        Section 8                 No Cessation of Work

        It is mutually agreed and understood that during the period when this Agreement is in force and
        effect, the Union or any Local Union will not authorize any strike, slow down, or stoppage of work
        in any dispute, complaint, or grievance arising under the terms and conditions of this Agreement,
        except such disputes, complaints, or grievances as arise out of the failure or refusal of any
        Individual Employer to comply with the provisions of the hiring clause, Section 3A or B hereof,
        or as permitted under Section 28B and C hereof or whenever an Individual Employer pays
        Laborers improperly with checks which do not clear for collection. As to any Individual Employer
        who shall fail or refuse to comply with the provisions of the sections specified herein, so long as
        such failure or refusal continues it shall not be a violation of this Agreement if the Union or any
        Local Union withdraws its members who are subject hereto from the performance of any work for



2014-2019 ACE No CA laborers agreement — 7-23-14         15
                          Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 23 of 76



        such Individual Employer, and such withdrawal for such period shall not be a strike or work
        stoppage within the terms of this Agreement. In the event that any employees of any Individual
        Employer should be withdrawn by reason of any dispute, complaint, or grievance arising out of
        the violation of any similar hiring clause in any agreement between Employer and any other Union,
        then the Union or any Local Union may respect such withdrawal and for the period thereof may
        refuse to perform any work for such Individual Employer, and such refusal for such period shall
        not be a violation of this Agreement.

        Any employees so withdrawn or refusing to perform any work as herein provided shall not lose
        their status as employees, but no such employee shall be entitled to claim or receive any wages or
        other compensation for any period during which he/she has been so withdrawn or refused to
        perform any work.

        Section 9                 Grievance Procedure

       Any dispute concerning the interpretation or application of this Agreement, other than a
       jurisdictional dispute or a dispute arising out of Section 3A or 3B, or a dispute covered by
       subsection 13C(4), or a dispute of Section 28 (Health & Welfare Plan, Pension/Annuity Plan,
       Vacation-Holiday-Dues Supplement Plan, Training-Retraining/Apprenticeship Plan) which said
       Sections and the Subsections thereof are specifically exempted by the provisions of this Section,
       the following procedure will apply:

                     1.           In the event that a dispute arises on a job, it shall be first reported to the Individual
                                  Employer and/or the Business Agent of the appropriate Local Union who shall then
                                  attempt to adjust said grievance or dispute at the job site level.

                     2.           The grieving parties shall specify the date(s) of the alleged violation(s) and the
                                  provision(s) of the Agreement applicable to the dispute.

                     3.           If said grievance or dispute is not satisfactorily adjusted by the appropriate Local
                                  Union or otherwise authorized Union Representative and the Individual Employer
                                  or his/her representative within three (3) days after submission to the Individual
                                  Employer, the matter may be submitted by either party to a permanent Board of
                                  Adjustment created for the settlement of such disputes.

                     4.           The Board of Adjustment shall be composed of two (2) members named by the
                                  Union, two (2) members named by the Association and an Impartial Arbitrator. At
                                  any point in the proceedings, should the panel be unable to reach a majority vote,
                                  the Arbitrator shall participate and his decision shall be final and binding.

                     5.           In addition to any rules or procedures which the panel may adopt, the Board of
                                  Adjustment shall be governed by the following provisions:

                                  (a)          No attorney shall be utilized unless either party notifies the other of its intent
                                               to do so with a minimum of fourteen (14) calendar days in advance of the
                                               hearing.




2014-2019 ACE No CA laborers agreement — 7-23-14                      16
                          Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 24 of 76



                                  (b)              No briefs shall be submitted nor a transcript made of the hearing except by
                                                   mutual agreement of the parties or by direction of the Arbitrator.

                                  (c)              In the case of a deadlock, the Arbitrator shall render his decision upon the
                                                   conclusion of the case at the Board of Adjustment hearing unless the time
                                                   is extended by mutual agreement of the parties or at the request of the
                                                   Arbitrator, in which case the Arbitrator shall render a decision not later than
                                                   thirty (30) days after submission. The Arbitrator shall not render an
                                                   expanded opinion in any case unless requested by the parties.

                                  (d)              The parties shall select and utilize one (1) permanent impartial arbitrator
                                                   who is willing to abide by the procedures set forth herein. The impartial
                                                   arbitrator may be changed or replaced at the request of either party.

                     6.           The Board of Adjustment shall meet not less than once each calendar month with
                                  the exception of the discharge cases which must be heard at the earliest possible
                                  date not to exceed fifteen (15) working days. Failure of either party to meet or
                                  participate in the procedure shall relieve the charging party of further compliance
                                  with the grievance procedure.

                     7.           Decisions of the Board of Adjustment or an Impartial Arbitrator shall be within the
                                  scope and terms of this Agreement, and shall be final and binding upon all parties
                                  hereto. The Board of Adjustment or an Impartial Arbitrator shall only have
                                  jurisdiction and authority to determine the meaning, application of, or compliance
                                  with the provisions of this Agreement and shall not have jurisdiction or authority
                                  to add to or detract from, amend, modify or alter in any way the provisions of this
                                  Agreement or its intent.

                     8.           In the event an Individual Employer fails to comply with any such decisions, the
                                  Union may withdraw employees or strike the Individual Employer and such action
                                  shall not be a violation of this Agreement so long as such noncompliance continues.

                     9.           The expenses of the Joint Adjustment Board and the Impartial Arbitrator, including
                                  the cost of a court reporter, shall be borne by the Contract Administration/Market
                                  Preservation Fund.

                     10.          No proceedings hereunder based on any dispute, complaint or grievance herein
                                  provided for, shall be recognized unless the grievance procedure steps outlined
                                  above have been followed. The Board of Adjustment may, by majority vote, for
                                  good cause, accept a late submission.

                     11.          The Board of Adjustment shall establish regular meeting dates and administer
                                  grievances filed in conjunction with this Section as set forth in the rules and
                                  procedures which may be amended from time to time by the parties.

                     12.          A decision of the Board of Adjustment by majority vote, or the decision of a
                                  permanent arbitrator shall be enforceable by a petition to confirm an arbitration




2014-2019 ACE No CA laborers agreement — 7-23-14                         17
                          Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 25 of 76



                                   award filed in the Superior Court of the City and County of San Francisco, State of
                                   California.

                     13.           All hearings of the Board of Adjustment shall be in the County of Contra Costa
                                   and/or County of Alameda, unless mutually agreed to move to another location.

                     14.           No proceedings hereunder based on any dispute, complaint, or grievance herein
                                   provided for shall be recognized unless adequate notice was given to the Employer
                                   and/or Union or Local Union within ten (10) days after the alleged violation was
                                   committed.

                     15.          In the case of discharge, the Board shall meet within fifteen (15) working days. The
                                  Board of Adjustment or Arbitrator shall be free to sustain the discharge or to find
                                  discipline other than discharge to be appropriate and may order reinstatement with
                                  full or partial back pay as he or it deems appropriate provided there shall be no
                                  discrimination on the part of the Individual Employer against any employee for
                                  activities in behalf of, or representation of the Union not interfering with the proper
                                  performance of his/her duties.

                     16.          If failure of a Board of Adjustment to meet on a discharge case within fifteen (15)
                                  working days is due to the unavailability of the Union, the wage payment and Trust
                                  Fund contribution liability shall be limited to the above fifteen (15) working days.
                                  If the Employer or Individual Employer is unavailable to meet the wage payment
                                  and Trust Fund contribution, liability shall be continuing.

                     17.          The Board of Adjustment shall settle any dispute or grievance involving a
                                  subcontractor as defined in Section 11 who has agreed under contract with the
                                  Employer, or any Individual Employer, or a subcontractor of the Employer, or any
                                  Individual Employer to perform on the job site any part or portion of the
                                  construction work covered by the prime contract, including the operation of
                                  equipment, performance of labor and installation of materials.

                                  When liabilities are assessed against a subcontractor for hiring violations as a result
                                  of a Board of Adjustment held under the provisions of Paragraph 17 and said
                                  subcontractor fails to satisfy said obligations, the Union shall promptly give written
                                  notice to the Individual Employer and subcontractor and the Individual Employer
                                  shall pay such obligations from the retention of such subcontractor.

                     18.          The procedures specified herein shall be applicable to any Individual Employer
                                  whether or not he or she is a member of Employer or any other associations.

                     19.          In those instances where the Individual Employer is not a member of the Employer,
                                  the Joint Adjustment Board shall establish procedures whereby the Employer
                                  members of the Joint Adjustment Board may consist of one Individual Employer
                                  who is not a member of the Employer.




2014-2019 ACE No CA laborers agreement — 7-23-14                18
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 26 of 76



        Section 9A Contract Administration/Market Preservation Fund

       A trust fund entitled "The Contract Administration/Market Preservation Fund" shall be used to
       provide compensation to the Employer for administering the provisions of this Agreement on
       behalf of Individual Employers signatory to this Agreement and for the purpose of monitoring
       market interests of the unionized segment of the industry. Each signatory employer shall contribute
       the sum of eight cents ($.08) per hour worked or paid for to the Contract Administration/Market
       Preservation Fund. The Trust Fund shall be administered solely by Trustees selected by the
       Employer in accordance with a trust agreement to be executed by the Employer. The contributions
       as described above shall commence with the work month following notice by the Laborers'
       Northern California Trust Fund Corporation to the Individual Employers. The Union shall have
       the right, not more than one (1) time per year, to independently audit the Trust Fund.

       Section 9B Industry Stabilization Fund

       Effective July 1, 2013, the Individual Employer shall contribute twelve cents ($.12) per hour for
       each hour paid for or worked by workers in work covered by this Agreement to the Industry
       Stabilization Fund. Of the twelve cents ($.12) per hour, four cents ($.04) per hour is earmarked
       for California Alliance for Jobs, seven cents ($.07) per hour is earmarked for Foundation for Fair
       Contracting (FFC), and one cent ($.01) per hour is earmarked for the Construction Industry Force
       Account Council (CIFAC).

       The purpose of such funds shall be to enhance the monitoring of public works projects relative to
       Individual Employer compliance with State, Federal or other public agency public works wage
       and hour laws. Such contributions shall continue until written notice by the parties signatory
       hereto. Such trust fund shall be administered jointly by the signatory parties.

       Section 9C Association of Construction Employers & Northern California District
                   Council of Laborers Contract Interpretation and Application Trust Fund

       Effective July 1, 2012, the Individual Employer shall contribute two cents ($.02) per hour for each
       hour paid for or worked by workers in work covered by this Agreement to the Association of
       Construction Employers & Northern California District Council of Laborers Contract
       Interpretation and Application Trust Fund. The purpose of such Trust shall be to act as an area and
       industry-wide labor management cooperation committee as provided by Section 302(c)(9) of the
       Taft-Hartley Act including but not limited to the funding of reimbursement for expenses incurred
       in the administration and interpretation of this collective bargaining agreement.

       Section 10 Payment of Wages

        A.           Each employee shall be paid wages in full each week before or at quitting time on the
                     Individual Employer's regular pay day unless specific arrangements to the contrary are
                     made in writing between the Individual Employer and appropriate Local Union of the
                     Union. Employees who quit or are laid off or discharged shall be paid in accordance with
                     the laws of the State of California.

       B.            Each employee shall be given a statement with the Individual Employer's name and
                     address, itemizing the employee's gross amount earned, hours worked, Social Security tax,



2014-2019 ACE No CA laborers agreement — 7-23-14        19
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 27 of 76



                     withholding tax and all other deductions, also a statement of hours applicable to Health and
                     Welfare, Pension/Annuity, Vacation-Holiday-Dues Supplement and Training-
                     Retraining/Apprenticeship Plans.

        Section 11                Subcontractors

       The terms and conditions of this Agreement insofar as it affects Employer and the Individual
       Employer shall apply equally to any subcontractor of any tier under the control of, or working
       under oral or written contract with such Individual Employer on any work covered by this
       Agreement to be performed at the job site or job yard, and said subcontractor with respect to such
       work shall be considered the same as an Individual Employer covered hereby. Subject to the
       provisions of this Section and any other Section of this Agreement applicable to subcontractors, if
       an Individual Employer shall subcontract work herein defined, such subcontract shall state that
       such subcontractor agrees to be bound by and comply with the terms and provisions of this
       Agreement. A subcontractor is defined as any person, firm or corporation who agrees under
       contract with the Employer, or any Individual Employer, or a subcontractor of the Employer, or
       any Individual Employer to perform on the job site any part or portion of the construction work
       covered by the prime contract, including the operation of equipment, performance of labor and
       installation of materials. The Individual Employer has the primary obligation for performance of
       all conditions of this Agreement. This obligation cannot be relieved, evaded or diminished by
       subcontracting. Should the Individual Employer elect to subcontract, the Individual Employer shall
       continue to have such primary obligation. Said primary obligation shall be deemed conclusive
       evidence of the Union's majority status for the purpose of establishing the obligation of the
       Individual Employer to bargain collectively pursuant to Section 8(a)(5) of the National Labor
       Relations Act as amended with the Union upon expiration of this Agreement, but for no other
       purpose, statute or law.

        An Individual Employer who provides in the subcontract that the subcontractor will pay the wages
        and benefits and will observe the hours and all other terms and conditions of this Agreement shall
        not be liable for any delinquency by such subcontractor in the payment of any wages or fringe
        benefits provided herein, including payments required by Section 28 (Health and Welfare,
        Pension/Annuity, Vacation-Holiday-Dues Supplement and Training-Retraining/Apprenticeship
        Funds), except as follows:

       The Individual Employer will give written notice to the Union of any subcontract involving the
       performance of work covered by this Agreement within five (5) days of entering such subcontract,
       and shall specify the name and address of the subcontractor. Written notice at a pre job conference
       shall be deemed written notice under this provision for those subcontractors listed at the pre-job
       only. Notification to the Union of any subcontractor not listed in writing at the pre job must still
       be given in accordance with this paragraph.

        If thereafter such subcontractor shall become delinquent in the payment of any wages or benefits
        as above specified, the Union shall promptly give written notice thereof to the Individual Employer
        and to the subcontractor specifying the nature and amount of such delinquency.

        If such notice is given, the Individual Employer shall pay and satisfy only the amount of any such
        delinquency by such subcontractor occurring within seventy-five (75) days prior to the receipt of




2014-2019 ACE No CA laborers agreement — 7-23-14         20
                          Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 28 of 76



        said notice from the Union, and said Individual Employer may withhold the amount claimed to be
        delinquent out of the sums due and owing by the Individual Employer to such contractor.

        In the event the Individual Employer fails to give written notice of a subcontract as required herein
        such Individual Employer shall be liable for all delinquencies of the subcontractor on that job or
        project without limitation.

        The Individual Employer shall not be liable for any such delinquency if the Local Union where
        the delinquency occurs refers any employee to such subcontractor after giving such notice and
        during the continuance of such delinquency. The provisions of this Section 11 shall be applied
        only to the extent permitted by law and, notwithstanding any other provision of this Agreement,
        no aspect of the subcontractors' clause, including its enforcement, may be enforced by or subject
        to strike action.

        Section 12                Conflicting Contracts

        Any oral or written agreement between Employer or any Individual Employer and an individual
        employee, which conflicts or is inconsistent with this Agreement, or any supplemental agreements
        hereto, disestablishes or tends to disestablish relationship of Employer and employee, or
        establishes a relationship other than that of Employer and employee, shall forthwith terminate. No
        oral or written agreement which conflicts or is inconsistent with this Agreement, or any
        supplemental agreements thereto, shall hereafter be entered into by and between Employer, or an
        Individual Employer, and any individual employee performing work covered by this Agreement.
        Any practice of the Employer or Individual Employer contrary to this Agreement shall forthwith
        terminate. Any such future practice shall not be binding on the Union or effect the interpretation
        of this Agreement unless specifically authorized by the Union in writing.

        Section 13A Elimination of Restrictions on Production

        No rules, customs or practices shall be permitted that limit production or increase the time required
        to do any work. There shall be no limitation or restriction of the use of machinery tools or other
        labor saving devices.

        The Union and Employer recognize that drug and alcohol abuse by employees shall not be
        tolerated for safety reasons.

        The Union agrees to cooperate with the Employer and the Individual Employer in establishing
        drug and alcohol abuse policies to the extent legally possible.

        Management Rights Regarding Substance Abuse:

        Notwithstanding any other provisions of this Agreement, the Individual Employer expressly
        reserves the right, in its discretion, to undertake the following measures:

                     (1)          In the sole discretion of the Individual Employer, requiring covered employees to
                                  submit to physical examination by competent medical personnel to determine
                                  whether there is a probability that the employee is suffering from any physical
                                  impairment which might cause the employee to be a safety hazard to himself/herself



2014-2019 ACE No CA laborers agreement — 7-23-14              21
                          Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 29 of 76



                                   or others, or which might cause the employee to be unable to perform assigned
                                   tasks within the coverage of this Agreement in a prompt and competent manner.
                                   Such tests may include, in the discretion of the Individual Employer, such tests of
                                   the employee's bodily fluids as the Individual Employer may reasonably believe
                                   will elicit evidence of the employee's use of substances which are reasonably likely
                                   to alter or impair the employee's ability to perform his/her duties in a prompt,
                                   competent and safe manner.

                     (2)           Implementation of rules regarding the discipline and/or discharge of any employees
                                   that the Individual Employer determines, as a result of the tests described in
                                   subparagraph (1), are reasonably likely to become voluntarily impaired or disabled
                                   from the safe performance of their work tasks as a result of the ingestion of alcohol
                                   or performance-impairing drugs.

                     (3)          An Individual Employer may initiate unannounced random testing; a selection
                                  process where affected employees are selected for testing and each employee has
                                  an equal chance of being selected for testing. If an Individual Employer initiates
                                  such testing, all employees shall be subjected to such testing. The Individual
                                  Employer may establish two random testing pools, one for DOT regulated
                                  employees and one for all others. An Individual Employer who initiates random
                                  testing shall specifically state in its notice to the Union and its notice to employees
                                  that employees will be subject to random testing. The Individual Employer shall
                                  give thirty (30) days notice to the Union and employees prior to implementing a
                                  random drug testing program.

                     (4)          Implementation of a voluntary employee assistance program, to provide
                                  counseling, therapy and monitoring of those employees who request employer
                                  assistance in controlling and overcoming problems related to the use of drugs and
                                  alcohol.

                                  Disputes arising from the implementation of the provisions of this paragraph shall
                                  be subject to the grievance procedures set forth in Section 9 of this Agreement.

        Section 13B Protective Clothing

        The Individual Employer shall furnish the necessary goggles, hard hats or other protective
        clothing. Laborers working in rain, snow or sleet shall be furnished with waterproof clothing.
        Laborers working in gunite or handling concrete and/or cement shall be furnished rubber boots
        and gloves. Laborers working in mud or water shall be furnished boots. Such equipment shall be
        furnished by the Individual Employer free of charge and returned by the employee in the same
        condition as received subject to reasonable wear and tear. Such equipment shall be sanitized before
        reissue.

        Section 13C Safety

                     (1)          The Union shall cooperate with the Individual Employer and with each employee
                                  in carrying out all pertinent rules and regulations dealing with health, safety and
                                  welfare of employees promulgated by the Department of Industrial Relations of the



2014-2019 ACE No CA laborers agreement — 7-23-14                22
                          Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 30 of 76



                                   State of California. All employees shall perform their duties in each operation in
                                   such manner as to promote safe and efficient operations of each particular duty and
                                   of any job as a whole.

                      (2)          All State and/or Federal and/or Local Safety Laws, Standards, Rules and
                                   Regulations shall be applicable to all work covered by this Agreement. The
                                   Individual Employer is solely responsible for implementing and maintaining such
                                   Laws, Standards, Rules and Regulations. Neither the Union nor any Local Union
                                   is responsible for implementing or maintaining such Laws, Standards, Rules or
                                   Regulations.

                     (3)           Adequate first aid equipment shall be maintained and provisions shall be made for
                                   the safety of employees covered by this Agreement on each job by each Individual
                                   Employer. Each Individual Employer shall arrange for adequate and prompt
                                   transportation to a hospital or doctor for any employee who is injured on the job
                                   and may require doctor's care or hospitalization or both. Each Individual Employer
                                   must post the name and address of its doctor and of the Worker's Compensation
                                   Insurance carrier on the job site.

                     (4)          No employee shall be discharged for refusing to work under conditions injurious to
                                  his/her health or safety as determined under any rule or regulation of the United
                                  States or State of California or any political subdivision. Such determination shall
                                  be made by a responsible agent of the State of California or OSHA or any of its
                                  political subdivisions, or by a safety inspector from the applicable insurance carrier.

                     (5)          When drilling holes in rock or other dust producing material with air or power
                                  controlled drilling equipment (excluding jack hammer), dust shall be controlled by
                                  water, chemical or other suitable means within the maximum acceptable
                                  concentration as set forth in the California or OSHA Construction Safety Orders.

                     (6)          Should the Individual Employer desire a change in variance in the California or
                                  OSHA Construction or any applicable Safety Orders, they will notify the Union in
                                  writing not less than thirty (30) days prior to making a request for such change.

                     (7)          Manhaul trucks regularly used for personnel transport but not designed for this
                                  purpose shall be provided with safe seating and side and end protection to prevent
                                  falls. Some convenient means of mounting and dismounting the truck shall be
                                  provided. Adequate protection shall be provided during inclement weather. A bell
                                  or other means of communication with the driver shall be installed.

                     (8)          Employees who as a direct result of an on-the-job industrial injury are unable to
                                  complete a full day of work shall nevertheless be paid for the full day on which
                                  such injury occurred; provided, however, that said injury requires the attention of a
                                  licensed physician.

                     (9)          The Local Union with area jurisdiction shall be notified within twenty-four (24)
                                  hours of any industrial injury which results in death or requires hospitalization.




2014-2019 ACE No CA laborers agreement — 7-23-14                23
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 31 of 76



        Section 14A Additional Work or Classifications

        This Agreement shall not prevent the Employer from negotiating or making agreements with the
        Union for any work or classification not covered by this Agreement.

       Whenever any work covered by this Agreement is to be eliminated or modified by the introduction
       of any new machine, mechanized process, new or different material, or new or different method
       or technology with respect to the performance of such work, persons employed under this
       Agreement and subject thereto, will be given preference for employment and will be assigned such
       work where it is not in conflict with International jurisdictional agreements with respect to such
       new machine, mechanized process, new or different material, or new or different method or
       technology and the use of any such new machine, mechanized process, new or different material,
       or new or different method or technology shall be subject to and covered by this Agreement
       regardless of the nature, size or characteristics of such new machine, mechanized process, new or
       different material or new different method or technology.

       It is not the intent of the parties to provide work where no job exists.

        Section 14B Jurisdictional Disputes

       There shall be no cessation or interference in any way with any work of the Employer or any
       Individual Employer by reason of jurisdictional disputes between the Union and any other Union
       with respect to jurisdiction over any of the work covered by this Agreement. Such disputes shall
       be settled by the Unions, themselves, or submitted to the International Presidents of the Union
       involved in the dispute for determination. Until such determination is made and confirmed by the
       disputing Unions, the work shall proceed as originally assigned by the Individual Employer. Craft
       jurisdiction is neither determined nor awarded by classifications or coverage descriptions
       appearing in this Agreement.

       Section 15 Pre-Job Conference

        There shall be a pre job conference prior to the start of a job or project, at the option of either party,
        where the agreed or estimated price to be paid the Individual Employer and any of his/her or its
        subcontractors is one million dollars ($1,000,000) or more where construction conditions or
        remoteness of the project warrant it. The Individual Employer shall notify, in writing, the
        appropriate Local Union of the Union of an award of work within ten (10) days thereof so that a
        pre job conference can be arranged.

        Section 16A Employer's Membership

       This Agreement is made for, and on behalf of, and shall be binding upon all persons, firms or
       corporations that at the time of the execution of this Agreement have given or subsequently give
       bargaining authorization to the Employer as defined in Section 2A.

        Once an Individual Employer is bound by the Agreement, they shall remain bound by the
        Agreement for the term thereof and shall remain bound by any modifications, extensions or
        renewals thereto unless that Individual Employer gives appropriate written notice to the Northern
        California District Council of Laborers prior to the termination of the Agreement.



2014-2019 ACE No CA laborers agreement — 7-23-14       24
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 32 of 76
♦




         Section 16B Agreement Binding Upon Parties

         This Agreement shall be binding upon the heirs, executors, administrators, successors, purchasers
         and assigns of the parties hereto.

        Section 17 Contracting Piece Work

        No work shall be let or paid for by piece work, contract or lump sum direct with laborers for labor
        services.

        Section 18 Wages

        Wages for General Laborers and for special classifications are set forth in the Supplements
        attached hereto and made a part hereof as if set forth in full herein and shall be effective on June
        30, 2014, and on succeeding anniversary dates as herein provided on all work, both old and new.

        A.           Zone Pay for employees performing work under the terms of this Agreement is set forth in
                     Supplement No. 6 attached hereto and made a part hereof as if set forth in full herein.

        B.           On a job where a Craft with whom the Individual Employer has negotiated a short work
                     week terminates early on Friday, the Individual Employer will keep the laborer employed
                     the balance of the work day when the Individual Employer determines that work is
                     available.

        C.           On public work projects where wage determinations exist, such pre determined wage and
                     fringe rates referenced in the bid specifications shall remain in effect for the duration of
                     said project, provided, however, that each segment let by the Owner shall be deemed the
                     project; provided, further that this provision shall not apply to projects where the formal
                     advertised sealed bid procedure is not used. Whenever non-signatory and/or non-union
                     contractors appear on a public works plan holders list and where the prevailing wage
                     determination is less than that which is provided for in the current Master Labor
                     Agreement, the employer signatory to the 2014-2019 Laborers' Master Agreement may
                     bid the project pursuant to the prevailing wage determination attached to and part of the
                     bid specifications for that project. Payments to the Health and Welfare Trust Fund shall be
                     maintained at the Laborers' Master Agreement rates. In no event shall wages be frozen for
                     more than thirty-six (36) months on any one project. Employers should notify the
                     appropriate Local Union whenever utilizing this provision.

        Section 19                Wages Applicable to Classifications

        Wage rates shall be recognized as applying to classifications rather than to persons and any worker
        performing work shall be paid at the rate which the classification of their work calls for, except
        when it is necessary to temporarily transfer workers from one classification to another, in which
        event such workers shall be paid on the basis of the highest rate and the duration of payment at the
        highest rate shall be reckoned by the day and the half day.




2014-2019 ACE No CA laborers agreement — 7-23-14            25
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 33 of 76



       When workers are requested for one classification and this work is no longer available at the rate
       and type of work they were requested for, then the workers have the right to accept or reject the
       employment offered. If the worker so desires, worker shall be given a written notice of reduction
       in force, stating that the classification that the worker was originally hired for is no longer
       available; or the worker may have the choice of a lesser rate of pay.

        Section 20A Overtime Rates, Hours and Working Conditions

       1.            Work Day

                     Eight (8) consecutive hours (exclusive of meal period), shall constitute a day's work for
                     straight time rates unless the job or project is on a four-ten (4 x 10) hour day work week in
                     which case the workday shall be ten (10) consecutive hours (exclusive of meal period) at
                     straight time rates. (If all basic Crafts employed by the Individual Employer on the job site
                     and/or contract, are employed on the basis of a four-ten (4 x 10) day hour work week, the
                     Laborers' shall work on the same basis.)

       2.            Work Week

                     On single shift work and on the first shift of a multiple shift operation, five (5) consecutive
                     days of eight (8) consecutive hours (exclusive of meal period), Monday through Friday,
                     shall constitute a week's work except as otherwise provided for in this Agreement. The
                     regular starting time of such shift shall be between 6:00 a.m. and 9:00 a.m.

                     (a)          Where in any locality, existing traffic conditions, job conditions or weather
                                  conditions render it desirable to start the day shift at an earlier hour, not earlier than
                                  5:00 a.m., or a later starting time not later than 10:00 a.m., the Individual Employer
                                  is permitted to do so.

                     (b)          Special Single Shift*:

                                  When the Individual Employer produces evidence in writing to the appropriate
                                  Local Union or the Union of a bona fide job requirement which certifies that work
                                  can only be done outside the normal shift hours, and notifies the appropriate Local
                                  Union or the Union at least three (3) days prior to the start of such special shift, the
                                  Individual Employer may initiate such special shift of eight (8) consecutive hours,
                                  exclusive of meal period, Monday through Friday. Such shift shall be in accordance
                                  with the provisions of subsection 5(a) of this Section. Provided, however, if, by
                                  direction of the Contracting Authority, the bid specifications require it, or
                                  congestive traffic conditions on Fridays are such that work conditions would be
                                  unsafe for employees, or counter-productive to the performance of work, the special
                                  single shift may commence on Sunday with double time (2x) to be paid from the
                                  start of the shift to 8:00 p.m. and the applicable straight-time rate paid from 8:00
                                  p.m. until completion of the eight (8) hour special single shift.

                                  Special single shifts may be used in conjunction with any other shifts. The special
                                  single shift premium shall only apply to that work that is mandated to be performed
                                  outside of the normal shift hours.



2014-2019 ACE No CA laborers agreement — 7-23-14                 26
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 34 of 76
            4




                                  *NOTE: Special Single Shift rates: Area "A" $3.00/hr., Area "B" $2.85/hr.
                                  over classification.

                     (c)          Four-ten (4 x 10) Hour Work Week:

                                  An Individual Employer may establish a work week of four (4) consecutive days
                                  of ten (10) consecutive hours. Applicable overtime rate shall be paid for all work
                                  before a shift begins, after ten (10) hours, and on Saturdays, Sundays and holidays.
                                  In the event two (2) shifts are employed, ten (10) consecutive hours' work, (on the
                                  2nd shift) exclusive of meal period, shall constitute a shift's work for which ten (10)
                                  hours shall be paid at the Second Shift Premium rate. Provided, further, all shifts
                                  are worked the same four (4) consecutive days during a four-ten (4 x 10) hour day
                                  work week, except as may be changed by mutual agreement. All hours in excess of
                                  forty (40) hours in any one (1) week shall be compensated at the applicable
                                  overtime rate.

                     (d)          In the event that work cannot be performed Monday through Friday or Monday
                                  through Thursday (four-ten [4 x 10] hour day work week) because of inclement
                                  weather, major mechanical breakdown or lack of materials beyond the control of
                                  the Individual Employer, employees (at their option) may make up such day on
                                  Friday or Saturday, whichever the case may be, and shall be paid at the applicable
                                  straight time rate.

                     (e)          Notwithstanding the above, it shall not be a violation of this Agreement to start
                                  individual employees at no more than one (1) hour prior to the regularly established
                                  starting time.

       3.            Shift Work:

                     On shift work, the day shift, eight (8) hours work for eight (8) hours' pay. When two (2)
                     shifts are employed for five (5) or more consecutive days, on the second shift eight (8)
                     consecutive hours' (exclusive of meal period), shall constitute a day of work, for which
                     eight (8) times the straight time hourly rate shall be paid at the Second Shift Premium rate.
                     When three (3) shifts are employed for five (5) or more consecutive days, seven and one-
                     half (7 1/2) consecutive hours (exclusive of meal period) shall constitute a day of work, for
                     which eight (8) times the straight time hourly rate shall be paid for the second shift. The
                     third shift shall be seven (7) hours for eight (8) hours pay. On two (2) shift operations, the
                     first shift shall have a regular starting time not earlier than 5:00 a.m., and not later than
                     8:00 a.m. On three (3) shift operations, the first shift shall start at 8:00 a.m. Shifts shall
                     run consecutively with not more than one (1) hour between shifts.

                     Two Shift Operations. The second shift differential is ($3.00/hr — Area A and $2.85/hr —
                     Area B) incorporated in Supplement No. 1 of this Agreement.

                     Three Shift Operations. There shall be no additional hourly shift differential pay for the
                     second or third shifts.




2014-2019 ACE No CA laborers agreement — 7-23-14                27
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 35 of 76



                     The Friday graveyard shift, though coming off work Saturday morning, is to be considered
                     working Friday. Work performed after 8:00 a.m. Saturday morning shall be deemed
                     Saturday work.

                     The Saturday graveyard shift, though coming off work Sunday morning, is to be considered
                     working Saturday. Work performed after 8:00 a.m. Sunday morning shall be deemed
                     Sunday work. The Sunday graveyard shift, though coming off work Monday morning, is
                     to be considered working Sunday, with the exception that a graveyard shift employee who
                     has worked seven (7) or more hours prior to the scheduled starting time of the Monday day
                     shift and continues to work after such starting time shall continue to receive the double
                     time (2x) wage rate.

        4.           Weekends and Holidays:

                     One and one-half (1 1/2) times the regular straight time hourly rate shall be paid for all work
                     on Saturdays (except make up day) and before a shift begins and after it ends. Double the
                     regular straight time hourly rate shall be paid for all work on Sundays and holidays. On
                     two shift operations, Laborers working a complete second shift of shift work on Saturdays,
                     Sundays and holidays shall be paid eight (8) hours of pay at the appropriate overtime rate
                     for eight (8) hours of work. For work on Saturdays, Sundays and holidays on a three (3)
                     shift operation Laborers working a complete second shift shall be paid eight (8) hours of
                     pay at the appropriate overtime rate for seven and one-half (7 1/2) hours of work. Laborers
                     working a complete third shift shall be paid eight (8) hours of pay at the appropriate rate
                     for seven (7) hours of work.

        5.           Minimum Hours:

                     (a)          From April 1 to November 14, the hours of employment shall be reckoned by the
                                  day and half day. From November 15 to March 31, the hours of employment shall
                                  be reckoned by the day, three-quarter day and half day. The fraction of a half or
                                  three quarter day to be paid for as a half or three-quarter day. Overtime hours,
                                  Monday through Friday, shall be reckoned by the hour and half hour. If after work
                                  is begun, work is suspended on account of weather conditions, not less than four
                                  (4) hours (or five [5] hours on a four-ten [4 x 10] shift) at the applicable rate shall
                                  be paid for work performed and any time thereafter shall be reckoned by the hour.

                     (b)          Whenever a Laborer is called out to work on Saturdays, Sundays or holidays
                                  (except on make-up days), he/she shall be paid at least four (4) hours, five (5) hours
                                  on four-ten (4 x 10) shift, at the applicable overtime rate. All time worked beyond
                                  the first four (4) consecutive hours, five (5) consecutive hours on a four-ten (4 x
                                  10) hour shift, on Saturdays, Sundays and holidays shall be reckoned by the hour
                                  at the applicable overtime rate.

                                  On shift work, the above shall apply to Laborers called out to work on the day shift
                                  and second shift of a two (2) shift operation only. If three (3) shifts are employed,
                                  the above shall apply except that three and one-half (3 1/2) hours worked shall be
                                  paid as four (4) hours worked, seven (7) hours worked shall be paid as eight (8)
                                  hours worked, and hours worked in excess of three and one-half (3 1/2) hours but



2014-2019 ACE No CA laborers agreement — 7-23-14                28
                          Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 36 of 76



                                   less than seven (7) hours shall be paid on a pro rata basis, except as modified by a
                                   four-ten (4 x 10) hour day work week.

         6.           Tide Work:

                      When an employee or employees are called out to work tide work, the employee shall
                      receive a guarantee of a full shift at straight time. The overtime rate for Saturday, Sunday
                      and holidays or work in excess of eight (8) hours in any twenty-four (24) hour period shall
                      be the same rate of overtime pay as set forth in this Agreement. The hours between 8:00
                      a.m. and 5:00 p.m. shall be worked at straight time. Work performed between 5:00 p.m.
                      and 8:00 a.m. shall be considered overtime work.

        7.            Exceptions:

                     Watchpersons may be required to work any five (5) days out of the week on any shift and
                     may also be required to do job office clean-up work. The overtime rates provided in
                     paragraph 4 of this Section 20A shall apply only to watchpersons, cleaning and washing
                     windows, service landscape laborers for work in excess of eight (8) hours in any one (1)
                     day, or forty (40) hours per week.

                     Employees cleaning and washing windows (after initial cleaning) and service landscape
                     laborers (establishment warranty period), may be required to work any five (5) days out of
                     the week on any shift.

        8.           Flagpersons:

                     Any employees such as a flagperson shall be furnished adequate relief for use of toilet
                     facilities.

        Section 20B Parking

        In the event free parking facilities are not available within five (5) blocks of a job site, the
        Individual Employer will provide such parking facilities and the Individual Employer shall have
        the right to designate parking areas to be used. Where, because of congested parking conditions, it
        is necessary to use public parking facilities, the Individual Employer will reimburse the employees
        for the cost of such parking upon being presented with a receipt or voucher certifying to the cost
        thereof, submitted weekly. Such reimbursement is to be made on a weekly basis or at the
        conclusion of the project, whichever occurs earlier.

        On remote jobs when the access to where the work is being performed (at a job or project or within
        a job or project) is unsuitable, and no parking facilities are provided within a five (5) minute walk
        from where the work is being performed, the Individual Employer shall transport the employees
        to and from the place where the work is being performed, and such transporting shall be one-half
        (1/2) on the Individual Employer's time and one-half (1/2) on the employee's time.




2014-2019 ACE No CA laborers agreement — 7-23-14               29
                          Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 37 of 76



         Section 21                Status of Foremen

        When the Individual Employer determines that a foreman is required to supervise a crew of
        Laborers, he/she shall be or become a member of this Union in accordance with Section 3A of this
        Agreement.

        Section 22                 Steward

        A.           The Union may select an employee on the job as a Steward and he/she shall be a working
                     employee. Written notification shall be given to the Individual Employer of such
                     assignment. The Union agrees that the Steward's duties shall be performed as expeditiously
                     as possible and the Individual Employer agrees to allow him/her a reasonable amount of
                     time for the performance of his/her duties. The Individual Employer will give the Union
                     forty-eight (48) hours advance written notice before terminating the Steward unless the job
                     is completed or he/she is discharged for cause.

          B.           The Steward shall be limited to and shall not exceed the following duties and activities:

                     (1)           Check the dispatch of each employee dispatched under the terms of this Agreement.

                     (2)           Report to his/her Business Representative all violations of this Agreement.

                     (3)           Report to his/her Business Representative any employee covered by this Agreement
                                   who, during his/her shift, leaves the job site without giving the Individual Employer
                                   and the Steward prior notice.

        C.           The Steward shall not:

                     (1)           Stop the Individual Employer's work for any reason or tell any workers or any
                                   employee covered by this Agreement that he/she cannot work on the job.

                                  Infraction of either of the two rules set forth above in C(1) shall be cause for
                                  immediate dismissal of the Steward without any prior notice.

        Section 23 Recognized Holidays

        The following days are recognized as holidays: Every Saturday and Sunday in the year, except as
        otherwise provided herein: New Year's Day, President's Day, Memorial Day, Fourth of July, Labor
        Day, Thanksgiving Day, Day After Thanksgiving Day and Christmas Day.

        If any of the above holidays fall on Sunday, the Monday following shall be considered a holiday.

        Martin Luther King, Jr. Day will become a recognized holiday when and if the five basic crafts
        adopt it as a holiday.




2014-2019 ACE No CA laborers agreement — 7-23-14                30
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 38 of 76
I           .1




        Section 24 Gunite, Shot Crete, Panel Crete and Similar Type Work Including All Placing,
                     Finishing and Patching of Shot Crete or Gunite

        The wages and certain other conditions not specifically enumerated elsewhere in this Agreement
        for the Gunite, Shot Crete, Panel Crete and similar type work including all placing, finishing and
        patching of shot crete or gunite are set forth in Supplement No. 2, attached hereto and made a part
        hereof, as if set out in full herein covering the territory in which the Agreement is to apply.

        Section 25 Wrecking Work; Gardening, Horticultural and Landscaping Work

        The wages and certain other conditions not specifically enumerated elsewhere in this Agreement
        for Wrecking Work are set forth in Supplement No. 3; for Gardening, Horticultural and
        Landscaping Work are set forth in Supplement No. 4. Each of the Supplements referred to herein
        is made a part hereof, as if set forth in full herein.

        Section 26                Liability of the Parties

       It is mutually understood and agreed that neither the Employer, any Individual Employer, the
       Union nor any Local Union shall be liable for damages caused by the acts or conduct of any
       individual or group of individuals who are acting or conducting themselves in violation of the
       terms of this Agreement without authority of the respective party, provided that such action or
       conduct has not been specifically authorized, participated in, fomented or condoned by the
       Employer, the Individual Employer, the Union or the Local Union, as the case may be.

       In the event of any unauthorized violation of the terms of this Agreement, responsible and
       authorized representatives of the Union, Local Union, the Employer or the Individual Employer,
       as the case may be, shall promptly take such affirmative action as is within their power to correct
       and terminate such violation for the purpose of bringing such unauthorized persons into
       compliance with the terms of this Agreement. Such individuals acting or conducting themselves
       in violation of the terms of this Agreement shall be subject to discipline, up to and including
       discharge.

        Section 27 Employees Not To Be Discharged For Recognizing Authorized Picket Lines

        The parties to this Agreement recognize that it is vital to the unionized segment of the construction
        industry that the work opportunities of the employee and the Individual Employer signatory to this
        Agreement proceed without interruption because of disputes involving unions not signatory to an
        Agreement with the Employer.

       No employee covered hereby may be discharged by any Individual Employer for refusing to cross
       a picket line established by a Local Union of the basic crafts.




2014-2019 ACE No CA laborers agreement — 7-23-14             31
                        Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 39 of 76



        Section 28A Health and Welfare Plan, Pension/Annuity Plan, Vacation Holiday Dues
                    Supplement Plan, Training-Retraining/Apprenticeship Plan

       In continuation of the Laborers' Health and Welfare Trust Fund for Northern California, the
       Laborers' Pension/Annuity Trust Fund for Northern California, the Laborers' Vacation Holiday
       Dues Supplement Trust Fund for Northern California and the Laborers' Training-
       Retraining/Apprenticeship Trust Fund for Northern California (provided for in Trust Agreements
       dated March 4, 1953, August 2, 1963, April 1, 1985, June 4, 1963, November 19, 1968 and
       December 31, 1975, respectively, as amended and modified, and the appropriate plans adopted
       hereunder), each Individual Employer shall pay hourly contributions for each hour paid for and/or
       worked, including overtime pay, shift pay, show-up time pay and similar payments in accordance
       with the schedule specified in this Section, as follows:

       EFFECTIVE DATE
                                                   6/30/14      6/29/15      6/27/16     6/26/17     6/28/18

                                                                    **                               $ **
       Health & Welfare                            $6.54        $            $ **        $ **
                                                                     **                              $ **
       Retiree Health & Welfare                    $ .30        $            $ **        $ **
                                                                    **                               $ **
       Pension                                     $8.96        $            $ **        $ **
                                                                     **                              $ **
       Annuity                                     $1.14        $            $ **        $ **

       Vacation/Holiday/Dues
         Supplement                                $2.63             **      $ **        $ **        $ **
                                                                $
       ***Training-Retraining/
                                                                     **                  $ **        $ **
         Apprenticeship/LECET                      $ .41        $            $ **
       Contract Administration/
         Market Preservation Fund                  $ .08            **        **         $ **        $ **

       ****Industry Stabilization Fund             $ .12            **       $ **        $ **        $ **

       ACE/Laborers Contract
          Interpretation and
          Application Fund                         $ .02            **       $ **        $ **        $ **


       **To be allocated among wages and/or fringe benefits at the Union's discretion.

       ***Effective 6/26/06 four cents ($.04) per hour is earmarked for L.E.C.E.T.

       ****Effective 7/1/13, four cents ($.04) per hour is earmarked for California Alliance for Jobs,
       seven cents ($.07) per hour for Foundation for Fair Contracting (FFC), and one cent ($.01) per
       hour for Construction Industry Force Account Council (CIFAC).

        Each Individual Employer shall be subject to and entitled to the benefits of all of the provisions of
        the Trust Agreements specified herein establishing said Funds and any amendment or modification
        thereto. In order to provide for benefits to employees without disruption during periods of contract
        negotiations and to assure an orderly means of collecting Trust Fund contributions during such
        periods, each signatory employer agrees that he/she shall be obligated to contribute to each and
        every Trust Fund referred to in this Agreement for any period following their termination date of
        this Agreement unless and until a lawful impasse occurs or until a successor Agreement is
        negotiated. Each signatory employer further agrees that any and all said Trust Funds may enforce




2014-2019 ACE No CA laborers agreement — 7-23-14           32
                          Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 40 of 76



        this obligation by action to collect such delinquent contributions filed in any court of competent
        jurisdiction.

        The Health & Welfare Plan shall be supplemented to provide that the Trustees shall apply amounts
        from the contributions specified in this Agreement to such Plan for the purpose of providing
        benefits to employees retired pursuant to the provisions of the Laborers Pension Trust Fund for
        Northern California.

        The parties agree that the Trustees of the Vacation Holiday Dues Supplement Trust Fund may
        allocate up to twenty-five percent (25%) of the applicable contributions for Holiday pay.

        The Union and the Employer agree that the Individual Employers covered by the Master
        Agreement may continue the coverage of their supervisory personnel above the rank of foreman
        in the Laborers' Health & Welfare Trust Fund for Northern California, the Laborers'
        Pension/Annuity Trust Fund for Northern California, the Laborers' Vacation Holiday Dues
        Supplement Trust Fund for Northern California, the Laborers' Training-
        Retraining/Apprenticeship Trust Fund for Northern California by paying into all Trusts monthly
        on the basis of one hundred seventy (170) hours per month in accordance with the schedules set
        forth in the Master Agreement, regardless of the hours worked by any such employee in a month,
        provided, however, the Individual Employer having made one (1) payment on an employee shall
        continue to make such a payment so long as the employee is in his employ.

        Any Individual Employer who is found to be delinquent as a result of an audit will pay and satisfy
        such delinquency with accrued interest and in addition pay liquidated damages. All delinquent
        contributions shall bear simple interest at the rate of one and one-half percent (1.5%) per month
        until receipt of payment. Subject to accounting verification, liquidated damages shall be assessed
        on delinquent contributions at a flat rate of one hundred and fifty dollars ($150.00) per month to
        reflect the internal administrative costs incurred by the trust administrators in monitoring and
        tracking such late contributions. The cost of any audit shall be borne by the Individual Employer
        if the delinquency disclosed by the audit is in excess of one thousand dollars ($1,000.00) and is
        not the result of a clerical error. When economic conditions warrant, the Trustees of the Trust
        Funds specified in this Agreement are authorized to amend the liquidated damages and interest
        provisions of this Agreement. Any adjustments implemented by the Trustees shall be reflective
        of true increases in administrative and legal costs associated with the recovery of delinquent Trust
        Fund contributions.

        Section 28B Delinquency Withdrawals

        In the event that the Board of Trustees of a fund into which the Individual Employers are required
        to pay, determine that an Individual Employer is delinquent in the making of any payments
        required by Section 28A hereof, it shall not be a violation of this Agreement, so long as such
        delinquency continues, if the Union takes economic action against such Individual Employer and
        such economic action shall not be a strike or work stoppage within the terms of this Agreement.
        In the event that any employees of any Individual Employer should be withdrawn pursuant to any
        similar clause in any agreement between the Collective Bargaining Representative of the Employer
        and any other Union, then the Union may respect such withdrawal, and for the period thereof, may
        refuse to perform any work for such Individual Employer and such refusal for such period shall
        not be a violation of this Agreement. Any employees so withdrawn or refusing to perform any



2014-2019 ACE No CA laborers agreement — 7-23-14    33
                        Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 41 of 76



        work as herein provided shall not lose their status as employees but no such employee shall be
        entitled to claim or receive any wages or other compensation for any period during which he has
        been so withdrawn or refused to perform any work.

        Section 28C Security For Individual Employer Payments Into Trust Funds

        Each Individual Employer delinquent by one (1) or more months in making the payments set forth
        in Section 28A, above shall be notified by mail by the Administrator of the Trust or Trusts
        applicable to such delinquency. Copies of such notices shall be sent to the Employer and to the
        Union. Each such delinquent Individual Employer shall, within five (5) days of the receipt of such
        notice (by certified mail), give a satisfactory bond in a sum equal to two (2) times the amount of
        the delinquency. Such amounts are to be determined by the Administrator of the Trust or Trusts
        applicable. Such bond is not in any way to be construed as in lieu of any payments required under
        this Agreement.

        All such bonds shall be deposited with the Administrator and shall be in a form acceptable by the
        Administration of the various Trusts.

        If the bond must be used to make any payments under Section 28A, the money shall be pro-rated
        among the amounts owed by such Individual Employer, with the first priority to the Vacation-
        Holiday-Dues Supplement Trust Fund, and the balance dispersed equally to the Health & Welfare,
        Pension/Annuity and Training-Retraining/Apprenticeship Trusts.

        Whenever an Individual Employer fails to deposit a satisfactory bond within the time provided by
        this Section, if the notice herein provided for has been given, the Local Union shall not be required
        to dispatch employees, and further economic action by the Union to obtain compliance of this
        Section will not be a violation of Section 8 of this Agreement.

        Any employees so withdrawn or refusing to perform any work as herein provided, shall not lose
        their status as employees, but no such employee shall be entitled to claim or receive any wages or
        other compensation for any period during which he/she has been so withdrawn or refused to
        perform any work.

        Whenever any Employer covered by this Agreement is delinquent with respect to the payment of
        any contributions or other sum of money due to any Trust Fund specified in this Agreement, the
        Union may withdraw workers and place appropriate pickets at the premises of the Employer or
        places where said Employer is performing work.

        Section 28D Supplemental Dues

        Effective July 1, 2013, for all work performed, upon authorization as required by law, the amount
        of ninety-one cents ($.91) per hour for each hour paid or worked, shall be transmitted from the
        Vacation-Holiday benefit of each laborer and shall be remitted directly to the Union.

        The Union shall bear all responsibility and liability for ensuring that any and all sums received as
        supplemental dues are supported by proper written authorization from the employee. The Union
        shall indemnify, defend and hold the Individual Employer harmless to the maximum extent
        permitted by law from any and all claims, liability and damages arising from contentions and/or



2014-2019 ACE No CA laborers agreement — 7-23-14     34
                          Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 42 of 76



        findings that supplemental dues have been collected in an unauthorized or otherwise improper
        manner.

        Section 28E Wage and Fringe Benefit Increase

                      June 30, 2014                $1.35* ** ****

                      June 29, 2015                $1.40* **

                      June 27, 2016                $1.50* **

                     June 26, 2017                 $1.60* **

                     June 25, 2018                 $1.65* ** ***

                     * The parties agree that sufficient contributions will be made available from these increases
                     to the Pension Fund to support any rehabilitation/funding improvement schedule adopted
                     by the bargaining parties. Additional money required for such rehabilitation/funding
                     improvement schedule shall be reallocated from the existing wages and/or fringe benefits.

                     ** To be allocated among wages and/or fringe benefits at the Union's discretion.

                     *** If an early extended Agreement is negotiated prior to June 25, 2018, Individual
                     Employers who do not extend said Agreement shall be subject to an additional twenty-five
                     cents ($.25) per hour increase, effective June 25, 2018 for a total increase of one dollar and
                     ninety cents ($1.90). If an early extended Agreement is not negotiated prior to June 25,
                     2018, the total increase on June 25, 2018 shall be one dollar and ninety cents ($1.90).

                     **** Effective July 1, 2012, the Union may at its discretion redirect up to fifty cents ($0.50)
                     per hour from the annuity contribution to wages and/or other fringe benefits. Any such
                     allocation shall automatically revert back to the annuity on June 30, 2014.

        In the event the Laborers Health and Welfare Trust Fund falls below a six (6) month reserve, any
        package increase negotiated by the collective bargaining parties, shall be reviewed at least ninety
        (90) days prior to the effective date of such increase, and by mutual agreement such monies as are
        deemed necessary to provide sufficient reserve (not less than six (6) months), shall be allocated to
        the Health and Welfare Trust Fund. Such monies as are determined appropriate for this allocation
        shall have as their intent to build a six (6) month reserve.

        When the Pension Plan is fully funded (100%), the parties agree to enter into discussions for the
        disposition of the monies that have been allocated for the rehabilitation/funding improvement plan.

        Section 29 General Saving Clause

        It is not the intent of either party hereto to violate laws, rulings or regulations of any governmental
        authority or agency having jurisdiction of the subject matter or of this Agreement, and the parties
        hereto agree that in the event any provisions of this Agreement are finally held or determined to
        be illegal or void as being in contravention of any such laws, rulings or regulations; nevertheless,



2014-2019 ACE No CA laborers agreement — 7-23-14                    35
                          Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 43 of 76



        the remainder of the Agreement shall remain in full force and effect, unless the parts so found to
        be void are wholly inseparable from the remaining portion of this Agreement. The clauses hereof
        relating to "Hiring," Section 3A hereof, and "No Cessation of Work," Section 8 hereof, are
        intended to be inseparable and mutually interdependent. Should either of such sections be held or
        determined to be illegal or void for any reason, then both of said clauses shall forthwith become
        of no further force or effect, and neither party shall by implication be bound thereby. The parties
        agree that if, and when, any provisions of this Agreement are finally held or determined to be
        illegal or void, they will then promptly enter into lawful negotiations concerning the substance
        thereof.

        It is the intent of the parties to this Agreement that each and every, all and singular, of the
        provisions of this Agreement be fully in accordance with Federal and State Law. Its interpretation
        and the interpretation of each of the provisions of this Agreement are therefore intended to apply
        no broader than that permitted by law.

        Section 30 Change of Name or Style

        This Agreement is binding upon each Individual Employer regardless of whether he/she or it
        changes the name or style or address of his/her or their business. Each Individual Employer shall
        give notice in writing to said District Council of any intent to change the name, style or address of
        his/her or its business, or to perform business under more than one name or style or at more than
        one address, prior to the adoption of a new or different name, style or address, or the addition of
        new names or styles or addresses, as specified herein.

        Nothing in this paragraph shall be construed as adding to the scope of work covered by this
        Agreement.

        Section 31 Warranty

        Each of the persons executing this Agreement on behalf of their respective Employers or Unions
        hereby warrants his/her authority to execute this Agreement and to bind the respective party on
        whose behalf he/she signs.

        Section 32                Effective and Termination Date

        This Agreement shall be effective as of the 1st day of July 2014, and remain in effect without
        reopening for any purpose until the 30th day of June 2019, and shall continue from year to year
        thereafter, unless either of the Collective Bargaining Representatives shall give written notice to
        the other of a desire to change the wages, hours and working conditions hereof not more than
        ninety (90) and not less than sixty (60) days prior to June 30 of any succeeding year.

        The parties to this Agreement recognize the necessity of assuring the competitive position of the
        parties within the industry during the term of this Agreement. Consistent with that recognition,
        the parties will continually monitor the effectiveness of this Agreement relative to specific
        geographic or market area and will endeavor, by mutual agreement, to initiate such modifications
        to the Agreement during its term as may be necessary to assure the work opportunities of the
        employees and the competitive position of the Individual Employers.




2014-2019 ACE No CA laborers agreement — 7-23-14           36
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 44 of 76
            •



       It is agreed that in the event either party should exercise its rights under the paragraph first above
       set out, they will for a period of sixty (60) days prior to the 30th day of June, 2019, or June 30th
       of any succeeding year bargain with each other with respect to all wage rates, working conditions
       and hours of employment for the work herein covered.

       IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals by respective
       officers duly authorized to do so, this (L{ 44% day of gouatia2014.


       FOR THE EMPLOYER:                                     FOR THE UNION:

       Association of Construction Employers                 Northern California District Council of Laborers
                                                              of the Laborers' International Union
                                                              of North America

                                                                                         C
       By
         Michael Walton, Secretary                              Oscar De La Torre, Business Manager




2014-2019 ACE No CA laborers agreement — 7-23-14    37
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 45 of 76



                                                            SUPPLEMENT NO. 1

                                                      LABORERS WAGE RATES

        WAGE RATES: In each group, two (2) different wage rates will apply for each classification.

        Wage Rate A - will apply to the following six (6) counties:

                     Alameda, Contra Costa, Marin, San Francisco, San Mateo and Santa Clara.

        Wage Rate B - will apply to the following forty (40) counties:

                     Alpine, Amador, Butte, Calaveras, Colusa, Del Norte, El Dorado, Fresno, Glenn,
                     Humboldt, Kings, Lake, Lassen, Madera, Mariposa, Mendocino, Merced, Modoc,
                     Monterey, Napa, Nevada, Placer, Plumas, Sacramento, San Benito, San Joaquin, Santa
                     Cruz, Sierra, Shasta, Siskiyou, Solano, Sonoma, Stanislaus, Sutter, Tehama, Trinity,
                     Tulare, Tuolumne, Yolo and Yuba.

        Labor Foreman - shall receive one dollar and fifty cents ($1.50) per hour above any classification
        in this Agreement working under his/her direction. Effective June 29, 2015, Labor Foreman shall
        receive two dollars ($2.00) per hour above any classification in this Agreement working under
        his/her direction. Effective June 26, 2017, Labor Foreman shall receive two dollars and twenty-
        five cents ($2.25) per hour above any classification in this Agreement working under his/her
        direction.

        A $3.00/hour premium (shift differential) shall be added to the base rate of Wage Rate A and a
        $2.85/hour premium (shift differential) shall be added to the base rate of Wage Rate B for the
        second shift of two (2) shift operations and for special single shifts as defined in Section 20A.

        Premiums (shift differential) are not applicable to three (3) shift operations.

        A $3.00/hour premium (zone pay) shall be added to the base rate of Wage Rate B for worked
        performed outside the geographic area as defined in Supplement No. 6.

        CONSTRUCTION SPECIALIST — WAGE RATE

        EFFECTIVE DATE
                                                   6/30/14       6/29/15   6/27/16    6/26/17     6/25/18

        RATE A                                     $29.09        $ **      $ **       $ **        $ **

        RATE B                                     $28.09        $ **      $ **       $ **        $ **


        CLASSIFICATIONS OF CONSTRUCTION SPECIALIST

        Asphalt Ironers and Rakers
        Chainsaw
        Laser Beam in connection with Laborers' work
        Masonry and Plasterer Tender



2014-2019 ACE No CA laborers agreement — 7-23-14                38
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 46 of 76
             11




        Cast in place manhole form setters
        Pressure pipelayers
        Davis Trencher - 300 or similar type (and all small trenchers)
        Directional Boring Machine/Hydraulic Drills
        State Licensed Blaster as designated
        Diamond Drillers
        Multiple Unit Drills
        High Scalers (including drilling of same)
        Certified Welder
        New or additional classification subject to Section 14A of this Agreement

        GROUP 1— WAGE RATE

        EFFECTIVE DATE
                                                   6/30/14    6/29/15   6/27/16     6/26/17   6/25/18

       RATE A                                      $28.39     $**       $ **        $**       $**

       RATE B                                      $27.39     $ **      $**         $ **      $**


       CLASSIFICATIONS OF GROUP 1

        Asphalt Roller/Compactor (Walk Behind)
        Asphalt Spreader Boxes (all types)
        Asphalt Saw/Cutting, including self-propelled
        Barko, Wacker and Similar Type Tampers
        Bobcat/Skidsteer
        Buggymobile
        Caulkers, Banders, Pipewrappers, Conduit Layers, Plastic Pipe Layers
        Certified Asbestos & Mold Removal Worker
        Certified Hazardous Waste Worker (Including Lead Abatement)
        Compactors of all types
        Concrete and Magnesite Mixer and 'A yard
        Concrete Pan Work
        Concrete Sanders, Concrete Saw Cutting, including self-propelled
        Core Boring (Circular Saw Cutting)
        Cribbers and/or Shoring
        Cut Granite Curb Setter
        Dri Pak it Machine
        Faller, Logloader and Bucker
        Form Raisers, Slip Forms
        Green Cutters
        Headerboard Men, Hubsetters, Aligners by any method
        High Pressure Blow Pipe (1 '/2" or over, 100 lbs pressure/over)
        Housemover
        Hydro Seeder & Similar Type
        Jackhammer Operators
        Jacking of Pipe over 12 inches
        Jackson and Similar Type Compactors



2014-2019 ACE No CA laborers agreement — 7-23-14             39
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 47 of 76
             II


        Kettlemen, Potmen and men applying asphalt, Lay Kold, Creosote,
          Lime, caustic and similar type materials, (applying means applying dipping or
          handling of such materials)
        Lagging, Sheeting, Whaling, Bracing, Trenchjacking, Lagging hammer
        Locator (in conjunction with directional boring machine used to locate head of drill)
        Magnesite, Epoxy Resin, Fiber Glass and Mastic Workers (wet/dry)
        No joint pipe and stripping of same, including repair of voids
        Pavement Breakers and Spaders, including tool grinder
        Perma Curbs
        Pipelayers (including grade checking in connection with pipe-laying)
        Pipe Wrappers, Pipe Fusers
        Plastic and Rigid Pipe Layers
        Precast manhole setters
        Pressure Pipe Tester
        Post Hole Diggers - Air, Gas and Electric Power Broom Sweepers
        Power Tampers of all types, except as shown in Group 2
        Ram Set Gun and Stud Gun
        Riprap - Stonepaver and Rock slinger, including placing of sacked concrete and/or
          sand (wet or dry) and Gabions and similar type
        Rock Slicer, Rock Splitter
        Rotary Scarifier or Multiple Head Concrete Chipping Scarifier
        Roto and Ditch Witch
        Rototiller
        Sand Blasters, all types, Potmen, Gunmen and Nozzlemen
        Signaling and Rigging
        Tank Cleaners
        Tree Climbers
        Trenchless Technology Laborer — Pipe installation, bursting, relining or similar
        Trenchless Laborer's work, including camera controller and truck or trailer mounted vacuum
          excavators
        Turbo Blaster
        Vibra Screed — Bull float in connection with Laborers' work
        Vibrators
        Water Meter Installer

        GROUP 1(a) — WAGE RATE
        EFFECTIVE DATE
                                                   6/30/14   6/29/15   6/27/16   6/26/17       6/25/18
        RATE A                                     $28.61    $**       $**       $**           $ **
        RATE B                                     $27.61     $ **     $**       $**           $ **


        CLASSIFICATIONS OF GROUP 1(a)

        Joy Drill Model TWM 2A
        Gardener Denver Model DH 143 and similar type drills.
          (In accordance with Memorandum of Understanding between Laborers
          and Operating Engineers dated at Miami, Florida, February 3, 1954.)


2014-2019 ACE No CA laborers agreement — 7-23-14             40
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 48 of 76
             v




        Track Drillers
        Jack Leg Drillers
        Wagon Drillers
        Mechanical Drillers - All types regardless of type or method of power
        Mechanical Pipe Layer - All types regardless of type or method of power
        Blasters and Powderman

        All work of loading, placing and blasting of all powder and explosives of whatever
           type, regardless of method used for such loading and placing
        Tree Topper
        Bit Grinder

        GROUP 1(b) — WAGE RATE

        Sewer Cleaners shall receive four dollars ($4.00) per day above Group 1 wage rates. "Sewer
        Cleaner" means any workman who handles or comes in contact with raw sewage in small diameter
        sewers. Those who work inside recently active, large diameter sewers, and all recently active
        sewer manholes shall receive five dollars ($5.00) per day above Group 1 wage rates.

        GROUP 1(c) — WAGE RATE

        EFFECTIVE DATE
                                                   6/30/14    6/29/15   6/27/16    6/26/17        6/25/18

        RATE A                                     $28.44     $**       $**        $ **           $**

        RATE B                                     $27.44     $**       $**        $**            $ **


        CLASSIFICATIONS OF GROUP 1(c)

        Burning and welding in connection with Laborers' work Synthetic thermoplastics and similar type
        welding.

        GROUP 1(d) — WAGE RATE

        Maintenance and Repair Trackmen and Road Beds and all employees performing work covered
        by this Agreement shall receive twenty-five cents ($.25) per hour above their regular rate for all
        work performed on underground structures not specifically covered herein. This paragraph shall
        not be construed to apply to work below ground level in open cut. It shall apply to cut and cover
        work of subway construction after the temporary cover has been placed.

        GROUP 1(e) — WAGE RATE

        EFFECTIVE DATE
                                                   6/30/14    6/29/15   6/27/16    6/26/17        6/25/18

        RATE A                                     $28.94     $ **      $ **       $**            $**

        RATE B                                     $27.94     $**       $**        $ **           $**




2014-2019 ACE No CA laborers agreement — 7-23-14             41
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 49 of 76
            ;




        CLASSIFICATIONS OF GROUP 1(e)

        Work on and/or in Bell Hole Footings and Shafts thereof, and work on and in Deep Footings (Deep
        Footing is a hole fifteen (15) feet or more in depth). In the event the depth of the footing is
        unknown at the commencement of excavation, and the final depth exceeds fifteen (15) feet, the
        contractor agrees to pay the deep footing wage rate to all employees for each and every day worked
        on or in the excavation of the footing from the date of inception.

        All work in the construction of tunnels and shafts shall be performed in accordance with the
        provisions of the Laborers' Tunnel Master Agreement for Northern California and the Individual
        Employer agrees to comply with all of the provisions of said Tunnel Agreement in such work.

       Shaft is an excavation over fifteen (15) feet deep of any type, generally vertical in nature, but may
       decline from the vertical, and whose depth is greater than its largest horizontal dimension. It is
       specifically understood that Bell Hole Footings and Deep Footings are subject to the provisions of
       this Agreement, and all Shafts, Stopes, Raises and Tunnels are subject to the provisions of the
       Tunnel Master Agreement specified herein.

       GROUP 1(f) — WAGE RATE

        Wire winding machine in connection with Guniting or Shot Crete. (See Supplement No. 2)

        EFFECTIVE DATE
                                                   6/30/14    6/29/15   6/27/16     6/26/17         6/25/18

        Aligner-
        RATE A                                                $ **      $ **        $ **            $ **
                                                   $28.97
        RATE B                                     $27.97     $ **      $ **        $ **            $ **


        Helper-
        RATE A                                     $27.99     $ **      $ **        $ **            $ **
        RATE B                                     $26.99     $ **      $ **        $ **            $ **

        GROUP 1(g) — WAGE RATES FOR CONTRA COSTA COUNTY
        EFFECTIVE DATE
                                                   6/30/14    6/29/15   6/27/16     6/26/17         6/25/18

        RATE                                       $28.59

        CLASSIFICATIONS OF GROUP 1(g)
        Pipelayers (including grade checking in connection with pipelaying)
        Caulkers
        Banders
        Pipewrappers
        Conduit Layers
        Plastic Pipe Layer
        Pressure Pipe Tester


2014-2019 ACE No CA laborers agreement — 7-23-14             42
                        Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 50 of 76



        No joint pipe and stripping of same, including repair of voids
        Precast Manhole Setters, cast in place manhole form setters

        GROUP 1(h) — WAGE RATES

        Laborers working off or with or from Bos'n Chairs, Swinging Scaffolds, or Belts shall receive
        twenty-five cents ($.25) per hour above the applicable wage rate. This premium rate shall be
        reckoned by the day and half day. This shall not apply to Laborers entitled to receive the wage rate
        set forth in Group 1(a).

        GROUP 2 — WAGE RATE

        EFFECTIVE DATE
                                                   6/30/14    6/29/15   6/27/16     6/26/17         6/25/18

        RATE A                                     $28.24     $ **      $ **         $ **           $ **

        RATE B                                     $27.24     $ **      $ **        $ **            $ **


        CLASSIFICATIONS OF GROUP 2

        Asphalt Shovelers
        Cement Dumpers and handling dry cement or gypsum
        Choke Setter and Rigger (clearing work)
        Concrete Bucket Dumper and Chuteman
        Concrete Chipping and Grinding
        Concrete Laborers (wet or dry)
        Drillers Helper, Chuck Tender, Nipper (One (1) Chuck Tender on single machine operation with
           minimum of one (1) Chuck Tender for each two (2) machines on
           multiple machine operations. (Jackhammers are in no way involved in this item.)
        Guinea Chaser (Stakeman), Grout Crew
        High Pressure Nozzlemen, Adductors
        Hydraulic Monitor (over 100 lbs. pressure)
        Loading and unloading, carrying and handling of all rods and materials for use in reinforcing
          concrete construction
        Pittsburgh Chipper, and similar type brush shredders
        Sloper
        Single foot, hand held, pneumatic tamper
        All Pneumatic, Air, Gas and Electric Tools not listed in Groups 1 through 1(f)
        Jacking of Pipe under 12 inches

        GROUP 3 — WAGE RATE

        EFFECTIVE DATE
                                                   6/30/14    6/29/15   6/27/16     6/26/17         6/25/18

        RATE A                                     $28.14     $ **      $ **        $ **            $ **

        RATE B                                     $27.14     $ **      $ **        $ **            $ **




2014-2019 ACE No CA laborers agreement — 7-23-14             43
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 51 of 76
            i



        CLASSIFICATIONS OF GROUP 3

        Construction Laborers, including Bridge Laborers and General Laborers and Cleanup Laborers
        Demolition Worker
        Dumpman, Load Spotter
        Erosion Control Worker
        Fence Erectors, including temporary fencing
        Flagperson/Pedestrian Monitor
        Fire Watcher
        Free Standing Furniture/Appliance Laborer
        Forklift
        Guardrail Erectors
        Gardeners, Horticultural and Landscape Laborers (See Supplement No. 4)
        Jetting
        Limbers, Brush Loaders and Pilers
        Pavement Markings (Button Setters/Stripers)
        Pavers, Interlocking Pavers (all types) and Interlocking Paver Machines
        Maintenance, Repair Trackmen and Road Beds
        Escort Driver (Construction Zone Traffic Control Pilot Car)
        Skip Loader (up to and including 1/2 Cubic Yard)
        Temporary Air and Water Lines, Victaulic or similar
        Temporary Lighting (job site work lighting only)
        Tool Room Attendant (job site only)
        Dry Utilities Laborer — Electrical and telecommunication conduit layer, joint utility
           trench Laborer including gas
        Remediation/Land Restoration Laborer — Wetlands restoration, mitigation or re-
           vegetation of lands, (ornamental landscape is not included in this classification)
        Solarvoltaic (Photovoltaic Assembler and Installer) Systems
        Street Car and Railroad Construction Track Laborers (Rail Trackmen), including welding of rails
        Wheelbarrow, including power driven

        GROUP 3(a) — WAGE RATE

        EFFECTIVE DATE
                                                   6/30/14    6/29/15   6/27/16   6/26/17      6/25/18

        RATE A                                     $28.14     $ **      $ **      $ **         $ **
        RATE B                                     $27.14     $ **      $ **      $ **         $ **

        CLASSIFICATION OF GROUP 3(a)

        Composite Crew Person - Shall apply only to the operation of vehicles, when operated in
        conjunction with Laborers' duties.




2014-2019 ACE No CA laborers agreement — 7-23-14             44
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 52 of 76
            •



        GROUP 4 — WAGE RATE

        EFFECTIVE DATE
                                                   6/30/14     6/29/15        6/27/16        6/26/17       6/25/18

        RATE A                                     $21.83      $ **           $ **           $ **          $ **

        RATE B                                     $20.83      $ **           $ **           $ **          $ **


        CLASSIFICATIONS OF GROUP 4

        All final cleanup work of debris, grounds and building near the completion of the project including
        but not limited to street cleaners. It is agreed that the Group 4 Classification is not applicable to
        engineering or heavy highway projects.
        Cleaning & Washing Windows (subject to provisions of Section 20A)
        Brick Cleaners (job site only)
        Graffiti Abater (job site only)
        Watchman (Subject to provisions of Section 20A)
        Material Cleaners (job site only)

        The classification "Material Cleaner" is to be utilized under the following conditions:

                     A.           At demolition sites for the salvage of the material.
                     B.           At the conclusion of a job where the material is to be salvaged and stocked to be
                                  reused on another job.
                     C.           The cleaning of salvage material at the Employer's job site or temporary job site
                                  yard.

        The classification of "Material Cleaner" is not to be used to perform "form stripping cleaning and
        oiling and moving to the next point of erection."

        ** To be allocated among wages and/or fringe benefits at the Union's discretion.




2014-2019 ACE No CA laborers agreement — 7-23-14              45
                       Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 53 of 76
           1



                                                             SUPPLEMENT NO. 2
                                                   GUNITE, SHOTCRETE, PANELCRETE AND
                                                    SIMILAR TYPE WORK INCLUDING ALL
                                                   PLACING, FINISHING AND PATCHING OF
                                                          SHOTCRETE OR GUNITE

        Hours and working conditions and wages shall be the same as in this Master Agreement except
        those expressly herein provided.

        CLASSIFICATIONS/RATES PER HOUR:

        EFFECTIVE DATE
                                                       6/30/14    6/29/15   6/27/16     6/26/17   6/25/18

        Structural Nozzleman
        RATE A                                         $29.35     $ **
                                                                            $ **        $ **      $**

        RATE B                                         $28.35     $**       $**         $**       $ **


        Nozzleman, Gunman and
        Potman
        RATE A                                         $28.85     $ **      $ **        $ **      $ **
        RATE B                                         $27.85     $ **      $ **        $ **      $ **

        Rodman
        RATE A                                         $28.85     $ **      $**         $**       $**

        RATE B                                         $27.85     $**       $**         $ **      $ **


        Groundman
        RATE A                                         $28.85     $ **      $ **        $ **      $ **
        RATE B                                         $27.85     $ **      $ **        $ **      $ **

        Gunite Trainee*
        RATE A                                         $21.83     $ **      $ **        $ **      $ **
        RATE B                                         $20.83     $ **      $ **        $ **      $ **

        Reboundman
        RATE A                                         $28.26     $ **      $ **        $ **      $**

        RATE B                                         $27.26     $ **      $ **        $ **      $ **


        General Laborers
        RATE A                                         $28.14     $**       $**         $ **      $**

        RATE B                                         $27.14     $**       $ **        $ **      $ **


        *One trainee shall be allowed for each three (3) Journeymen on a crew. In the absence of the
        Journeyman, the trainee shall receive the Journeyman scale.




2014-2019 ACE No CA laborers agreement — 7-23-14                 46
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 54 of 76
            1


        EFFECTIVE DATE
                                                   6/30/14    6/29/15   6/27/16     6/26/17        6/25/18

        Gunite Foreman

        RATE A                                     $29.85     $ **      $ **        $ **           $ **

        RATE B                                     $28.85     $ **      $ **        $ **           $ **


        ** To be allocated among wages and/or fringe benefits at the Union's discretion.

        Travel from Jurisdiction of One Area to Another Area:

        The Employer shall have the right to bring six (6) workers from one area into another area within
        the area covered by this Agreement. Such Employer shall notify the Local Union one day in
        advance of starting the job. Other workers will be obtained when available from the area where
        the work is to be performed.

        Travel, Driving and Out of Town Expense Allowance:

        On projects sixty (60) miles or more by the shortest and most direct regularly traveled route from
        the main office or permanently established area office of the individual employer, such employer
        shall provide each employee transportation either physically or by paying the cost of such
        transportation. If the employer chooses to pay the cost of such transportation the cost shall be
        determined at the rate of forty ($0.40) cents per mile for each mile in excess of sixty (60) miles.
        Additionally the employee will be compensated at rate of one-half (1/2) of his straight time wage
        rate both to and from the job less seventy-five (75) minutes each way.

        Any employee operating or responsible for the control of a company vehicle being used to
        transport personnel, equipment and/or supplies from the employer's regularly established shop or
        yard to a jobsite shall be compensated at a rate of fifteen dollars and ninety-three cents ($15.93)
        per hour. Any employee who is a passenger in and not directly responsible for the control of a
        company vehicle is deemed to be in the vehicle voluntarily and is not subject to compensation
        other than discussed above. Employees assigned company vehicles will not be compensated for
        travel to and from the project to their homes unless it is in excess of sixty (60) miles from the
        regularly established shop or yard.

        Travel & Driving time is not subject to Section 28 (Fringe Benefits).

        Employees required to stay out of town will be compensated at the rate of sixty dollars ($60.00)
        per day for each night the employee is at the project location. If an employee arrives on a project
        on Monday and returns to his home on Friday he/she would be compensated for four (4) night's
        subsistence. At the employer's option on continuing projects the employee may be paid
        subsistence through the weekend or pay the travel to and from the project for every weekend that
        the employee return to such project. If the employer pays for the lodging the employee will be
        compensated at the rate of twenty dollars ($20.00) per day for food and other out of town expenses.




2014-2019 ACE No CA laborers agreement — 7-23-14             47
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 55 of 76
             3


                                                         SUPPLEMENT NO. 3

                                                         WRECKING WORK

        Hours and working conditions and wages shall be the same as in this Master Agreement, except
        those expressly herein provided.

        CLASSIFICATIONS/RATES PER HOUR:

        EFFECTIVE DATE
                                                   6/30/14    6/29/15   6/27/16   6/26/17   6/25/18

        Skilled Wrecker
         Group No. 1
         (Removing and salvaging of sash, windows, doors,
         plumbing and electric fixtures.)
        RATE A                       $28.39     $ **                    $ **      $ **      $ **

        RATE B                       $27.39     $ **                    $ **      $ **      $ **


        Semi Skilled Wrecker
         Group No. 2
         (Salvaging of other building materials)
        RATE A                       $28.24                   $ **      $ **      $ **      $ **

        RATE B                       $27.24                   $ **      $ **      $ **      $ **


        ** To be allocated among wages and/or fringe benefits at the Union's discretion.




2014-2019 ACE No CA laborers agreement — 7-23-14             48
                       Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 56 of 76



                                                            SUPPLEMENT NO. 4

                               GARDENERS, HORTICULTURAL & LANDSCAPE WORKERS

        Hours and working conditions and wages shall be the same as in this Master Agreement, except
        those expressly herein provided.

        CLASSIFICATIONS/RATES PER HOUR:

        EFFECTIVE DATE
                                                   6/30/14       6/29/15   6/27/16   6/26/17    6/25/18

        Gardeners, Horticultural and Landscape Laborers
        (New Construction)
        RATE A                       $28.14       $ **                     $ **      $ **       $ **

        RATE B                       $27.14       $ **                     $ **      $ **       $ **


        Service Landscape Laborers
        (Establishment Warranty Period)
        RATE A                      $21.83                       $ **      $ **      $ **       $ **

        RATE B                      $20.83                       $ **      $ **      $ **       $ **


        The overtime rates provided in paragraph 5 of Section 20A shall apply only to service landscape
        laborers (establishment warranty period) for work in excess of forty (40) hours in any one (1)
        week, or in excess of eight (8) hours in any one (1) day.

        Service landscape laborers (establishment warranty period), may be required to work any five (5)
        days out of the week on any shift.

        LANDSCAPE LABORER TRAINEE

        A new classification, Landscape Laborer Trainee, is based on an eighteen (18) month training
        program, as follows:

        EFFECTIVE DATE
                                                   6/30/14       6/29/15   6/27/16   6/26/17    6/25/18

        RATE A
        1st 6 mos. @ 70%                           $19.70        $ **      $ **      $ **       $ **
        2nd 6 mos. @ 80%                           $22.51        $ **      $ **      $ **       $ **
        3rd 6 mos. @ 90%                           $25.33        $ **      $ **      $ **       $ **

        RATE B
        1st 6 mos. @ 70%                           $19.00        $ **      $ **      $ **       $ **
        2nd 6 mos. @ 80%                           $21.71        $ **      $ **      $ **       $ **
        3rd 6 mos. @ 90%                           $24.43        $ **      $ **      $ **       $ **

        ** To be allocated among wages and/or fringe benefits at the Union's discretion.



2014-2019 ACE No CA laborers agreement — 7-23-14                49
                        Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 57 of 76




        (The above rates are wages only. Fringe Benefits are the same as in Section 28A of the
        Laborers' Master Agreement.)

        Prior to employment, the Employer must submit in writing any request for employees from the
        Local Union; and, all employees must be referred by the Local Union in the area of work.

        The ratio of Trainees shall be: One (1) in three (3), with the understanding that each Individual
        Contractor utilizing the Trainee Classification must employ at least one (1) Second Period Trainee
        in the Second Period of the Agreement and at least one (1) Third Period Trainee in the Third Period
        of the Agreement before being eligible to employ another First Period Trainee.




2014-2019 ACE No CA laborers agreement — 7-23-14    50
                       Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 58 of 76



                                                           SUPPLEMENT NO. 5

                                                   LABORERS' APPRENTICESHIP PROGRAM


       1.     TERM OF APPRENTICESHIP: New applicants for union membership, who cannot
       demonstrate a minimum of 3,600 hours of experience as a Construction Craft Laborer shall enter
       the Laborers Apprenticeship Program (Apprenticeship Program). If an applicant is designated a
       journey-level Laborer by a referring Individual Employer who states in writing that the applicant's
       knowledge and experience warrants journey-level status, such Employees shall be considered
       provisional journey-level Laborers and may retain that status so long as they are employed by the
       designating Individual Employer. Any provisional journey-level Laborer who is laid-off or
       otherwise discharged prior to working 3,600 hours may not be placed on a journey-level out of
       work list until assessed by the Apprenticeship Program.

       2.      RATIO: Individual Employers shall participate in the Apprenticeship Program by
       accepting apprentices for employment upon referral by the Union. When four (4) journey-level
       Laborers are employed on a project for a particular Individual Employer, the next employee hired
       to perform Laborers' work must be an apprentice and this ratio will be continued for every four
       (4) additional Laborers being employed on the Project. On projects with fewer than four (4)
       journey-level Laborers an Individual Employer may employ one (1) apprentice per project with at
       least one (1) journey-level Laborer.

       3.      The Apprenticeship Standards approved by the Division of Apprenticeship Standards of
       the State of California are hereby incorporated by reference as part of this Agreement.

       4.      All apprentices shall be properly dispatched through the appropriate Local Union's hiring
       hall. The Individual Employer must secure a dispatch from the appropriate Local Union for any
       apprentices employed by the Individual Employer.

       5.      Entry into the Apprenticeship Program shall be controlled by the Laborers Joint
       Apprenticeship Training Committee (JATC), which shall employ appropriate screening
       procedures. An apprentice in good standing advances from one level to another only upon
       determination of satisfactory performance by the JATC, which shall have the authority to grant
       accelerated credit where warranted by the performance of an individual apprentice. The JATC
       may also grant credited hours to an apprentice who received work experience and/or training prior
       to entry into the Apprenticeship Program. The JATC will not unreasonably withhold entry and
       advancement in the Apprenticeship Program for provisional journey-level Laborers after their
       employment with a referring Individual Employer is terminated.

       6.      An apprentice should, whenever possible, be rotated by the Individual Employer through
       different types of work so as to become trained in a variety of operations and work skills. Where
       the Individual Employer is unable to provide an apprentice with experience in the full range of
       craft skills causing the apprentice to exceed the number of hours allotted to a given work process,
       the JATC may coordinate with the Local Union to reassign the apprentice to other employment in
       order to provide that experience. For so long as the Individual Employer is able to provide the
       necessary range of employment experience, the Individual Employer may choose to retain the




2014-2019 ACE No CA laborers agreement — 7-23-14               51
                      Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 59 of 76



       apprentice from job to job but shall notify the Local Union and JATC of all reassignments. An
       apprentice shall not work on the jobsite unless supervised by a journey-level Laborer.

       7.      The Individual Employer shall release the apprentice to enroll in Related and Supplemental
       Instruction (RSI) when the apprentice is notified of mandatory training. An apprentice shall not be
       penalized for taking time off from work to receive RSI as required by the Apprenticeship Program.
       The Laborers Apprenticeship Program shall endeavor to notify the Individual Employer of any
       upcoming RSI requirements the apprentice must satisfy. The Laborers Apprenticeship Program
       will assist the Individual Employer in meeting its apprentice ratio requirements.

       8.      An apprentice who fails to maintain his/her apprenticeship status shall not be eligible for
       employment as a journey-level Laborer unless he/she successfully completes the Apprenticeship
       Program after reinstatement by the JATC. Reinstatement is at the sole discretion of the JATC. If
       reinstatement is denied, an apprentice may reapply for entry into the Apprenticeship Program after
       waiting one (1) year from the date he/she was terminated from the Apprenticeship Program. The
       failure of any apprentice to maintain his/her apprenticeship status shall obligate the Individual
       Employer to discharge such person upon written notice from the Apprenticeship Program.

        9.           WAGE/BENEFIT SCHEDULE: Apprentice wage and fringe benefit rates shall be:

       Hours of Credit                         Wage Rate                   Fringe Benefits

          1 — 600                              65% of Journey Worker       Health & Welfare,
                                                                           Training, Vacation Holiday Dues
                                                                           Supplement (current Supplemental Dues
                                                                           amount only), Contract Administration,
                                                                           Industry Stabilization and Contract Int.
                                                                           and Appl. Trust
        601 — 1200                                 70% of Journey Worker   Health & Welfare,
                                                                           Training, Vacation Holiday Dues
                                                                           Supplement (current Supplemental
                                                                           Dues amount only), Contract
                                                                           Administration , Industry Stabilization
                                                                           and Contract Int. and Appl. Trust
         1201 — 1800                               75% of Journey Worker   Full benefits
         1801 — 2400                           80% of Journey Worker       Full benefits
         2401 — 3000                           85% of Journey Worker       Full benefits
         3001 — 3600                           90% of Journey Worker       Full benefits

        Journey Worker rates are based on the Group 3 Laborer rate.

        The Individual Employer may pay a higher rate at its option. However, the apprentice must meet
        his or her commitments to the JATC regardless of compensation.




2014-2019 ACE No CA laborers agreement — 7-23-14                     52
                      Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 60 of 76



                                                   SUPPLEMENT NO. 6

                                                      ZONE PAY

      Zone Pay at three dollars ($3.00) per hour will be added to the base hourly wage rate for work
      performed outside the Free Zone described by the following boundaries along Township and
      Range lines.

      For purposes of calculating overtime, the Zone Pay hourly rate shall be either one and one-half (1
      1/2 ) times the straight time hourly Zone Pay rate or double (2) times the straight time hourly Zone
      Pay rate in accordance with Section 20A (Overtime Rates, Hours and Working Conditions) in the
      Agreement.

      MAP DESCRIPTION FOR AREA FREE ZONE.

      The following is a description based upon township and Area free zones for all of Northern
      California within the following lines:

       1.           Commencing in the Pacific Ocean on the extension of the Southerly line of Township 19S,
                    of the Mount Diablo Base and Meridian,
       2.           Thence Easterly along the Southerly line of Township 19S, to the Northwest corner of
                    Township 20S, Range 6E,
       3.           Thence Southerly to the Southwest corner of Township 20S, Range 6E,
       4.           Thence Easterly to the Northwest corner of Township 21S, Range 7E,
       5.           Thence Southerly to the Southwest corner of Township 21S, Range 7E,
       6.           Thence Easterly to the Northwest corner of Township 22S, Range 9E,
       7.           Thence Southerly to the Southwest corner of Township 22S, Range 9E,
       8.           Thence Easterly to the Northwest corner of Township 23S, Range 10E,
       9.           Thence Southerly to the Southwest corner of Township 24S, Range 10E,
       10.          Thence Easterly to the Southwest corner of Township 24S, Range 31E,
       11.          Thence Northerly to the Northeast corner of Township 20S, Range 31E,
       12.          Thence Westerly to the Southeast corner of Township 19S, Range 29E,
       13.          Thence Northerly to the Northeast corner of Township 17S, Range 29E,
       14.          Thence Westerly to the Southeast corner of Township 16S, Range 28E,
       15.          Thence Northerly to the Northeast corner of Township 13S, Range 28E,
       16.          Thence Westerly to the Southeast corner of Township 12S, Range 27E,
       17.          Thence Northerly to the Northeast corner of Township 12S, Range 27E,
       18.          Thence Westerly to the Southeast corner of Township 11S, Range 26E,
       19.          Thence Northerly to the Northeast corner of Township 11S, Range 26E,
       20.          Thence Westerly to the Southeast corner of Township 10S, Range 25E,
       21.          Thence Northerly to the Northeast corner of Township 9S, Range 25E,
       22.          Thence Westerly to the Southeast corner of Township 8S, Range 24E,
       23.          Thence Northerly to the Northeast corner of Township 8S, Range 24E,
       24.          Thence Westerly to the Southeast corner of Township 7S, Range 23E,
       25.          Thence Northerly to the Northeast corner of Township 6S, Range 23E,
       26.          Thence Westerly to the Southeast corner of Township 5S, Range 20E,
       27.          Thence Northerly to the Northeast corner of Township 5S, Range 20E,
       28.          Thence Westerly to the Southeast corner of Township 4S, Range 19E,



2014-2019 ACE No CA laborers agreement — 7-23-14        53
                       Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 61 of 76



      29.           Thence Northerly to the Northeast corner of Township 1S, Range 19E,
      30.           Thence Westerly to the Southeast corner of Township 1N, Range 18E,
      31.           Thence Northerly to the Northeast corner of Township 3N, Range 18E,
      32.           Thence Westerly to the Southeast corner of Township 4N, Range 17E,
      33.           Thence Northerly to the Northeast corner of Township 4N, Range 17E,
      34.           Thence Westerly to the Southeast corner of Township 5N, Range 15E,
      35.           Thence Northerly to the Northeast corner of Township 5N, Range 15E,
      36.           Thence Westerly to the Southeast corner of Township 6N, Range 14E,
      37.           Thence Northerly to the Northeast corner of Township 10N, Range 14E,
      38.           Thence Easterly along the Southern line of Township 11N, to the California/Nevada State
                    Border,
       39.          Thence Northerly along the California/Nevada State Border to the Northerly line of
                    Township 17N,
       40.          Thence Westerly to the Southeast corner of Township 18N, Range 10E,
       41.          Thence Northerly to the Northeast corner of Township 20N, Range 10E,
       42.          Thence Westerly to the Southeast corner of Township 21N, Range 9E,
       43.          Thence Northerly to the Northeast corner of Township 21N, Range 9E,
       44.          Thence Westerly to the Southeast corner of Township 22N, Range 8E,
       45.          Thence Northerly to the Northeast corner of Township 22N, Range 8E,
       46.          Thence Westerly to the Northwest corner of Township 22N, Range 8E,
       47.          Thence Northerly to the Southwest corner of Township 27N, Range 8E,
       48.          Thence Easterly to the Southeast corner of Township 27N, Range 8E,
       49.          Thence Northerly to the Northeast corner of Township 28N, Range 8E,
       50.          Thence Westerly to the Southeast corner of Township 29N, Range 6E,
       51.          Thence Northerly to the Northeast corner of Township 32N, Range 6E,
       52.          Thence Westerly to the Northwest corner of Township 32N, Range 6E,
       53.          Thence Northerly to the Northeast corner of Township 35N, Range 5E,
       54.          Thence Westerly to the Southeast corner of Township 36N, Range 3E,
       55.          Thence Northerly to the Northeast corner of Township 36N, Range 3E,
       56.          Thence Westerly to the Southeast corner of Township 37N, Range 1W,
       57.          Thence Northerly to the Northeast corner of Township 38N, Range 1W,
       58.          Thence Westerly to the Southeast corner of Township 39N, Range 2W,
       59.          Thence Northerly to the Northeast corner of Township 40N, Range 2W,
       60.          Thence Westerly to the Southeast corner of Township 41N, Range 4W,
       61.          Thence Northerly to the Northeast corner of Township 42N, Range 4W,
       62.          Thence Westerly to the Southeast corner of Township 43N, Range 5W,
       63.          Thence Northerly to the California/Oregon State Border,
       64.          Thence Westerly along the California/Oregon State Border to the Westerly Boundary of
                    Township Range 8W,
       65.          Thence Southerly to the Southwest corner of Township 43N, Range 8W,
       66.          Thence Easterly to the Southeast corner of Township 43N, Range 8W,
       67.          Thence Southerly to the Southwest corner of Township 42N, Range 7W,
       68.          Thence Easterly to the Southeast corner of Township 42N, Range 7W,
       69.          Thence Southerly to the Southwest corner of Township 41N, Range 6W,
       70.          Thence Easterly to the Northwest corner of Township 40N, Range 5W,
       71.          Thence Southerly to the Southwest corner of Township 38N, Range 5W,
       72.          Thence Westerly to the Northwest corner of Township 37N, Range 6W,
       73.          Thence Southerly to the Southwest corner of Township 35N, Range 6W,



2014-2019 ACE No CA laborers agreement — 7-23-14       54
                       Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 62 of 76



       74.          Thence Westerly to the Northwest corner of Township 34N, Range 10W,
       75.          Thence Southerly to the Southwest corner of Township 31N, Range 10W,
       76.          Thence Easterly to the Northwest corner of Township 30N, Range 9W,
       77.          Thence Southerly to the Southwest corner of Township 30N, Range 9W,
       78.          Thence Easterly to the Northwest corner of Township 29N, Range 8W,
       79.          Thence Southerly to the Southwest corner of Township 23N, Range 8W,
       80.          Thence Easterly to the Northwest corner of Township 22N, Range 6W,
       81.          Thence Southerly to the Southwest corner of Township 16N, Range 6W,
       82.          Thence Westerly to the Southeast corner of Township 16N, Range 9W,
       83.          Thence Northerly to the Northeast corner of Township 16N, Range 9W,
       84.          Thence Westerly to the Southeast corner of Township 17N, Range 12W,
       85.          Thence Northerly to the Northeast corner of Township 18N, Range 12W,
       86.          Thence Westerly to the Northwest corner of Township 18N, Range 15W,
       87.          Thence Southerly to the Southwest corner of Township 14N, Range 15W,
       88.          Thence Easterly to the Northwest corner of Township 13N, Range 14W,
       89.          Thence Southerly to the Southwest corner of Township 13N, Range 14W,
       90.          Thence Easterly to the Northwest corner of Township 12N, Range 13W,
       91.          Thence Southerly to the Southwest corner of Township 12N, Range 13W,
       92.          Thence Easterly to the Northwest corner to Township 11N, Range 12W,
       93.          Thence Southerly into the Pacific Ocean, and,
       94.          Commencing in the Pacific Ocean on the extension of the Humboldt Base Line,
       95.          Thence Easterly to the Northwest corner of Township 1S, Range 2E,
       96.          Thence Southerly to the Southwest corner of Township 2S, Range 2E,
       97.          Thence Easterly to the Northwest corner of Township 3S, Range 3E,
       98.          Thence Southerly to the Southwest corner of Township 5S, Range 3E,
       99.          Thence Easterly to the Southeast corner of Township 5S, Range 4E,
       100.         Thence Northerly to the Northeast corner of Township 4S, Range 4E,
       101.         Thence Westerly to the Southeast corner of Township 3S, Range 3E,
       102.         Thence Northerly to the Northeast corner of Township 5N, Range 3E,
       103.         Thence Easterly to the Southeast corner of Township 6N, Range 5E,
       104.         Thence Northerly to the Northeast corner of Township 7N, Range 5E,
       105.         Thence Westerly to the Southeast corner to Township 8N, Range 3E,
       106.         Thence Northerly to the Northeast corner of Township 9N, Range 3E,
       107.         Thence Westerly to the Southeast corner of Township 10N, Range 1E,
       108.         Thence Northerly to the Northeast corner of Township 13N, Range 1E,
       109.         Thence Westerly into the Pacific Ocean,
                    excluding that portion of Northern California contained within the following lines:
        110.        Commencing at the Southwest corner of Township 12N, Range 11E, of the Mount Diablo
                    Base and Meridian,
        111.        Thence Easterly to the Southeast corner of Township 12N, Range 16E,
        112.        Thence Northerly to the Northeast corner of Township 12N, Range 16E,
        113.        Thence Westerly to the Southeast corner of Township 13N, Range 15E,
        114.        Thence Northerly to the Northeast corner of Township 13N, Range 15E,
        115.        Thence Westerly to the Southeast corner of Township 14N, Range 14E,
        116.        Thence Northerly to the Northeast corner of Township 16N, Range 14E,
        117.        Thence Westerly to the Northwest corner of Township 16N, Range 12E,
        118.        Thence Southerly to the Southwest corner of Township 16N, Range 12E,
        119.        Thence Westerly to the Northwest corner of Township 15N, Range 11E,



2014-2019 ACE No CA laborers agreement — 7-23-14     55
                       Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 63 of 76
            fig




       120. Thence Southerly to the point of beginning at the Southwest corner of Township 12N,
             Range 11E.

       Zone Pay and map changes shall apply for work bid after June 26, 2006.

       All areas other than free zones shall be subject to the payment of Zone Pay.

       The Individual Employer shall not be required to pay Zone Pay to employees employed by an
       Individual Employer in a permanent yard or shop or plant and employees employed by an
       Individual Employer on residential construction projects (not camps); subdivisions; buildings of
       three (3) stories or less including utilities and site work related to these buildings; streets, roadways
       and utilities which are a part of a residential construction project.

       Zone Pay shall not be applicable within the city limits of the following cities or towns:

       Auburn, Coalinga, Crescent City, Exeter, Grass Valley, Greenfield, Jackson, Jamestown, Lindsay,
       Mariposa, Nevada City, Placerville, Porterville, Sonora, Strathmore, Terrabella, Tuolumne, Twain
       Harte, Woodlake or Yreka.

        Zone Pay shall apply to publicly financed camps, highways, dams, tunnels, power facilities,
        defense facilities, utilities (except as provided above), sewage disposal plants and heavy
        engineering projects together with the camps, warehouses, offices or facilities constructed in
        connection with such latter projects.

       No Zone Pay shall be paid on a job located within the right of way of a road or highway forming
       part of the boundary of the Zone Pay area.

        If a road or highway forming part of the boundary of a Zone Pay Area is relocated, such relocated
        road or highway upon being officially opened shall form a part of the boundary of the Zone Pay
        Area in place of the old road.

        When the work is to be performed in the Zone Pay Area, each employee employed to perform
        work covered by this Agreement shall receive the Zone Pay specified herein.

        When the work to be performed is in the Free Zone, such employees shall not be entitled to receive
        Zone Pay; provided, however, if two or more hours of compensable time (straight time or premium
        time) are worked by said employee in the Zone Pay Area, he/she shall be entitled to be paid
        appropriate Zone Pay for all hours worked.




2014-2019 ACE No CA laborers agreement — 7-23-14      56
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 64 of 76



                                                            SUPPLEMENT NO. 7

         SUPPLEMENT TO THE MASTER AGREEMENT REGARDING LABORERS WORK
         FOR THE CONCRETE SAWING, DRILLING, CORING AND BREAKING INDUSTRY

                                                     TRAVEL & DRIVING TIME

        TRAVEL RATES PER HOUR:

        EFFECTIVE DATE                             1/01/14 1/01/15 6/27/16      6/26/17 6/25/18

                                                   $17.91     $18.16   $18.66   $18.91   $19.16

        1.     Time and one-half the travel rate shall be paid on travel during work time after the
        employee has worked a total of forty (40) hours work in a week or eight (8) hours work in a day
        on prevailing wage project. Any employee operating or responsible for the control of a company
        vehicle being used to transport personnel, equipment and/or supplies from the Individual
        Employer's regularly established shop or yard to a jobsite shall be compensated at the travel rate.
        No employee shall suffer a reduction in rate as a result of this agreement.

        2.      The employee's working time starts at the jobsite, yard or shop where he or she is required
        to report for work or begin driving a vehicle. Those who, as a matter of convenience, travel as
        passengers in company provided transportation shall not be paid travel time to the first site of
        employment or from the last site of employment during the workday. Employees assigned
        company vehicles that are provided primarily for the employee's convenience will be paid a
        driving stipend based on the travel rate for travel time spent driving in excess of sixty (60) miles
        to and from the first and last project in a workday where the project is located in excess of sixty
        (60) miles from the regularly established shop or yard.

        3.       Travel & Driving time is not subject to Section 28 (Fringe Benefits) in the Agreement
        except as set forth herein. However, an Individual Employer shall be required to contribute one
        hundred ten (110) hours to the Health & Welfare Trust Fund on behalf of an employee in any
        month where the employee's travel time work hours and non-travel work hours equal or exceed
        one hundred ten (110) hours for the month and the employee's non-travel time work hours are
        less than one hundred ten (110) hours. The Individual Employer will designate on the Trust
        Fund report form those hours which represent travel time work hours. (Example: Employee
        works ninety [90] non-travel time hours and twenty-five [25] travel time work hours in January.
        The Individual Employer will remit one hundred ten [110] hours of contributions to the Health &
        Welfare Trust Fund.) When an employee's non-travel time work hours for an Individual
        Employer in a given calendar year are not sufficient to earn a year of pension service credits, an
        Individual Employer will be required to contribute the additional hours an employee would need
        to earn a year of pension service credit where the employee's travel time and non-travel work
        hours would equal or exceed the number of hours necessary to earn a year of pension service
        credit. (Example: One thousand [1,000] hours are needed for a year of service credits. Employee
        works nine hundred [900] non-travel time hours and one hundred twenty-five [125] travel time
        hours in calendar year 2013. Individual Employer reports an additional one hundred (100) hours
        to the Pension Trust Fund for the month of December 2013 to enable an employee to earn a year
        of service credits.)



2014-2019 ACE No CA laborers agreement — 7-23-14                57
                         Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 65 of 76
,,


                                                                    SCHEDULE "A"

                 NORTHERN CALIFORNIA DISTRICT COUNCIL OF LABORERS HIRING HALL
                                          LOCATIONS

        Local City                                 Street Address                  Phone Number      Dispatch Hours

       67*           Oakland       8301 Edgewater Dr., #201                        510-569-4761       7:00-9:00 a.m.
       67*           Sacramento 2717 Cottage Way, #12                              916-482-2607       7:00-9:00 a.m.
       73            Stockton      3984 Cherokee Rd.                               209-466-3356       6:30-9:00 a.m.
       166           Oakland       8400 Enterprise Way, Rm 109                     510-568-0141       7:00-9:00 a.m.
       185           Sacramento 1320 National Drive                                916-928-8300       6:30-9:00 a.m.
       185           Redding       2210 Twin View Blvd.,                           530-221-0961       6:30-9:00 a.m.
       261           San Francisco 3271 18th Street                                415-826-4550       6:30-9:00 a.m.
       261           San Mateo     300 — 7th Ave.                                  650-344-7168       6:30-9:00 a.m.
       261           San Rafael    4174 Redwood Highway                            415-492-0936       6:30-9:00 a.m.
       270           San Jose      509 Emory St.                                   408-297-2620       6:00-9:00 a.m.
       270           Santa Cruz    640 Eaton St.                                   831-475-7058       6:00-9:00 a.m.
       270           Salinas       117 Pajaro St                                   831-422-7077       6:00-9:00 a.m.
       294           Fresno        5431 East Hedges Ave                            559-255-3019       6:30-9:00 a.m.
       294           Visalia       319 N. Church St                                559-734-9426       6:30-9:00 a.m.
       304           Hayward       29475 Mission Blvd                              510-581-9600       6:00-9:00 a.m.
       304           Oakland       425 Roland Way                                  510-562-2661       6:00-9:00 a.m.
       304           Livermore     2063 Research Drive                             925-455-8292
       324           Martinez      611 Berrellesa St.                              925-228-0930       6:30-9:00 a.m.
       324           Antioch       1005 Fitzuren Rd                                925-439-1021       6:30-9:00 a.m.
       324           Richmond      101 S. 12th St.                                 510-234-1069       6:30-9:00 a.m.
       324           Vallejo       2920 Sonoma Blvd, Ste B                         707-643-7214       6:30-9:00 a.m.
       324           Santa Rosa    81 Barham Avenue                                707-542-1107       6:30-9:00 a.m.
       324           Napa          (Phone Dispatch Only)                           707-226-7971       6:30-9:00 a.m.
       886           Oakland       8400 Enterprise Way, # 110                      510-632-0161
       1130          Modesto       2549 Yosemite Blvd., Ste K                      209-521-9883       7:00-9:00 a.m.

        *Asbestos

                                              Northern California District Council of Laborers
                                                                Union Plaza
                                                       4780 Chabot Drive, Suite 200
                                                          Pleasanton, CA 94588
                                                         Telephone 925-469-6800
                                                         Facsimile 925-469-6900
                                        Office Hours: 7:00 a.m. to 5:00 p.m. Monday through Friday




2014-2019 ACE No CA laborers agreement — 7-23-14                      58
Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 66 of 76




               EXHIBIT B
Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 67 of 76
Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 68 of 76




               EXHIBIT C
Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 69 of 76
Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 70 of 76




               EXHIBIT D
Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 71 of 76
Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 72 of 76
Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 73 of 76




               EXHIBIT E
Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 74 of 76
Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 75 of 76
Case 3:21-cv-06429-TSH Document 1 Filed 08/19/21 Page 76 of 76
